

Exhibit 10.1





 











   



STOCK PURCHASE AGREEMENT


dated as of August 12, 2013


by and between


ANCHOR BANCORP WISCONSIN INC.


and


THE UNDERSIGNED ENTITY



   






 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
Page


ARTICLE I
     
PURCHASE; CLOSING

 
1.1
Purchase
2
1.2
Closing
2

 
ARTICLE II
     
REPRESENTATIONS AND WARRANTIES

 
2.1
Disclosure
7
2.2
Representations and Warranties of the Company
8
2.3
Representations and Warranties of the Investor
27

 
ARTICLE III
     
COVENANTS
 
3.1
Filings; Other Actions
31
3.2
Access, Information and Confidentiality
33
3.3
Reasonable Best Efforts
34
3.4
Conduct of the Business.
34
3.5
Bankruptcy Court Matters
37
     
ARTICLE IV
     
ADDITIONAL AGREEMENTS
 
4.1
Governance Matters
38
4.2
Transfers; Legend; Form D
40
4.3
Indemnity
41
4.4
Preemptive Rights
43
4.5
Registration Rights
45
4.6
Takeover Laws; No Rights Triggered
56
4.7
Avoidance of Control
56
4.8
ERISA Matters
57
4.9
Most Favored Nation
57




 
i

--------------------------------------------------------------------------------

 



ARTICLE V
     
TERMINATION
 
5.1
Termination
58
5.2
Effects of Termination
59
5.3
Automatic Termination
59
5.4
Notice of Other Terminations
59
     
ARTICLE VI
     
MISCELLANEOUS
 
6.1
Survival
59
6.2
Expenses
59
6.3
Amendment
60
6.4
Waivers
60
6.5
Counterparts and Facsimile
60
6.6
Governing Law
60
6.7
Waiver of Jury Trial
60
6.8
Notices
60
6.9
Entire Agreement, Etc.
61
6.10
Other Definitions
62
6.11
Captions
63
6.12
Severability
63
6.13
No Third-Party Beneficiaries
63
6.14
Time of Essence
63
6.15
Public Announcements
63
6.16
Specific Performance
64
6.17
No Recourse
64




 
ii

--------------------------------------------------------------------------------

 

INDEX OF DEFINED TERMS
 
Term
Location of Definition



Accounting Firm
1.2(c)(2)(xiv)
Affiliate
6.10(a)
Agency
2.2(z)(4)
Agreement
Introduction
Amended Charter
Recitals
Articles of Incorporation
2.2(a)(2)
Bank
1.2(c)(2)(xi)
Bank Board
4.1(f)
Bankruptcy Case
Recitals
Bankruptcy Code
Recitals
Bankruptcy Court
Recitals
Beneficial Owner
6.10(h)
Beneficial Ownership
6.10(h)
Beneficially Own
6.10(h)
Benefit Plan
2.2(p)(1)
Board of Directors
Recitals
BSA
2.2(n)(1)
Burdensome Condition
1.2(c)(1)(ii)
business day
6.10(f)
CIBCA
1.2(c)(2)(xi)
Closing
1.2(a)
Closing Date
1.2(a)
Code
2.2(i)
Common Stock
Recitals
Company
Introduction
Company 10-K
2.2(c)(1)
Company Financial Statements
2.2(f)
Company Preferred Stock
2.2(c)(1)
Company Reports
2.2(g)(1)
Company Restricted Stock
2.2(c)(1)
Company Rights Agreement
2.2(v)(2)
Company Significant Agreement 
2.2(k)(1)
Company Stock Option
2.2(c)(1)
Company Stock Option Plans
2.2(c)(1)
Company Subsidiaries
2.2(b)(1)
Company Subsidiary
2.2(b)(1)
Company’s knowledge
6.10(i)
control
6.10(a)
controlled by
6.10(a)
CRA
2.2(n)(7)
Credit Agreement
Recitals
De Minimis Claim
4.3(d)


 
iii

--------------------------------------------------------------------------------

 



Debt Issuance
Recitals
Delaware Conversion
Recitals
Disclosure Schedule
2.1(a)
Environmental Laws
2.2(u)
ERISA
2.2(p)(1)
ERISA Affiliate
2.2(p)(2)
ERISA Plan
2.2(p)(3)
Exchange Act
2.2(g)(1)
Exempted Issuance
4.4(d)
Expedited Issuance
4.4(e)
Expense Reimbursement
6.2
FDI Act
1.2(c)(2)(xi)
FDIC
2.2(b)(2)
Federal Reserve
1.2(c)(1)(ii)
GAAP
2.1(b)
Governmental Approval
6.10(j)
Governmental Entity
2.2(d)(3)
HOLA
1.2(c)(2)(xi)
Holder
4.5(k)(1)
Holders’ Counsel
4.5(k)(2)
Indemnified Party
4.3(b)
Indemnifying Party
4.3(b)
Indemnitee
4.5(g)(1)
Information
3.2(b)
Insurer
2.2(z)(4)
Intellectual Property
2.2(w)(2)
Investment
Recitals
Investment Manager
2.3(f)
Investor
Introduction
Investor Designated Director
4.1(b)
Investor Indemnitors
4.1(g)
Investor Related Party
6.17
IRS
2.2(i)
knowledge of the Company
6.10(i)
Lenders
Recitals
Liens
1.2(b)(1)
Loan Investor
2.2(z)(4)
Loans
2.2(z)(1)
Lock-Up Date
4.2(a)
Losses
4.3(a)
Material Adverse Effect
2.1(b)
New Issuance
4.4(a)
New Security
4.4(a)
Nominating Committee
4.1(c)
Observer
4.1(f)
OCC
1.2(c)(1)(ii)




 
iv

--------------------------------------------------------------------------------

 



OFAC
2.2(n)(6)
Other Private Placements
Recitals
PATRIOT Act
2.2(n)(1)
Pending Underwritten Offering
4.5(l)
Pension Plan
2.2(p)(3)
Per Share Purchase Price
Recitals
Permitted Liens
2.2(h)
Permitted Transferee
4.2(a)
person
6.10(g)
Petition Date
Recitals
Piggyback Registration
4.5(a)(4)
Placement Agent
2.2(y)
Plan Asset Regulations
4.8
Plan of Reorganization
Recitals
Pre-Closing Period
3.4(a)
Preemptive Amount
4.4(a)
Preemptive Rights
4.4(b)
Preemptive Rights Notice
4.4(a)
Previously Disclosed
2.1(c)
Primary Investment Transactions
Recitals
Purchase Price
1.2(b)(2)
Purchased Shares
1.1
Qualifying Ownership Interest
4.1(b)
Register
4.5(k)(3)
registered
4.5(k)(3)
Registrable Securities
4.5(k)(4)
registration
4.5(k)(3)
Registration Expenses
4.5(k)(5)
Regulatory Agreement
2.2(x)
Required Approvals
1.2(c)(1)(ii)
Rights Agent
2.2(v)(2)
Rule 144
4.5(k)(6)
Rule 144A
4.5(k)(6)
Rule 158
4.5(k)(6)
Rule 159A
4.5(k)(6)
Rule 405
4.5(k)(6)
Rule 415
4.5(k)(6)
Rule 424
4.5(k)(6)
Scheduled Black-out Period
4.5(k)(7)
SEC
2.1(c)
Secondary Investors
Recitals
Secondary Treasury Sales
Recitals
Securities Act
2.2(g)(1)
Selling Expenses
4.5(k)(8)
Senior Debt Settlement
Recitals
Shelf Registration Statement
4.5(a)(2)




 
v

--------------------------------------------------------------------------------

 



Special Registration
4.5(i)
Takeover Law
2.2(v)(1)
TARP Exchange
Recitals
TARP Preferred Stock
Recitals
TARP Warrant
Recitals
Tax
2.2(i)
Tax Return
2.2(i)
Taxes
2.2(i)
Threshold Amount
4.3(d)
Transaction Deadline
5.1(b)
Transactions
1.2(c)(1)(ii)
Treasury
Recitals
Treasury Issuance
Recitals
Treasury Regulation
2.2(i)
U.S. Bank
Recitals
under common control with
6.10(a)
Unlawful Gains
2.2(n)(4)
VCOC
4.8
VCOC Investor
4.8
Voting Debt
2.2(c)(1)




 
vi

--------------------------------------------------------------------------------

 



STOCK PURCHASE AGREEMENT, dated as of August 12, 2013 (this “Agreement”), by and
between Anchor BanCorp Wisconsin Inc., a Wisconsin corporation (the “Company”),
and the undersigned entity (the “Investor”).
 
RECITALS:
 
 
A.
Bankruptcy Case.  The Company intends to file a voluntary bankruptcy petition
(the “Bankruptcy Case”) under Chapter 11 of Title 11 of the United States Code,
11 U.S.C. §§ 101, et seq. (the “Bankruptcy Code”), in the United States
Bankruptcy Court for the Western District of Wisconsin (the “Bankruptcy Court”)
not later than the business day immediately following the date this Agreement is
executed and delivered by the parties hereto (such business day, the “Petition
Date”).  The Company intends for the Transactions (as defined below) to be
effected under a plan of reorganization of the Company to be confirmed by order
of the Bankruptcy Court (the “Plan of Reorganization”).  A draft of the Plan of
Reorganization has been provided to the Investor prior to delivery of the
Investor’s executed signature page hereto.

 
 
B.
Investment.  Following the confirmation of the Plan of Reorganization by the
Bankruptcy Court, the Company intends to sell to the Investor, and the Investor
intends to purchase from the Company, as an investment in the Company, at the
Closing (as defined below) a number of shares of common stock, par value $0.10,
of the Company (the “Common Stock”) as determined in accordance with Section 1.1
at a price per share of Common Stock equal to $0.10 (the “Per Share Purchase
Price”) on the terms and conditions described herein (collectively, the
“Investment”).

 
 
C.
Other Private Placements.  Contemporaneously with the Investment, the Company
intends to sell in several other private placement transactions to other
investors to be identified by the Company shares of Common Stock at the Per
Share Purchase Price contemporaneously with the closing of the Investment
contemplated herein (collectively, the “Other Private Placements”).  The
Investment and the Other Private Placements are collectively referred to as the
“Primary Investment Transactions.”

 
 
D.
Senior Debt.  In connection with the Primary Investment Transactions and under
the Plan of Reorganization, the Company intends to settle in full all of the
Company’s obligations (including with respect to unpaid principal balance,
accrued but unpaid interest thereon and all administrative and other fees or
penalties) under the Amended and Restated Credit Agreement, dated as of June 9,
2008 (as amended from time to time, the “Credit Agreement”), among the Company,
U.S. Bank National Association, as administrative agent (“U.S. Bank”), and the
lenders from time to time party thereto (collectively with U.S. Bank, the
“Lenders”), for an amount of cash equal to $49,000,000 (plus expense
reimbursement as contemplated under the Credit Agreement) (the “Senior Debt
Settlement”).  On or prior to the Petition Date, the Company received from the
Lenders written consents to vote (including written ballots themselves) in
sufficient amount and number to cause the class of Lenders under the Plan of
Reorganization to accept such Plan of Reorganization.

 

 
 

--------------------------------------------------------------------------------

 

 
E.
U.S. Treasury.  In connection with the Primary Investment Transactions and under
the Plan of Reorganization, the Company intends to (i) exchange the 110,000
shares of Fixed Rate Cumulative Perpetual Preferred Stock, Series B of the
Company (the “TARP Preferred Stock”) currently held by the United States
Department of the Treasury (the “Treasury”) for 60,000,000 shares of Common
Stock in the aggregate (the “Treasury Issuance”) and (ii) cancel the related
warrant to purchase 7,399,103 shares of Common Stock at an exercise price of
$2.23 per share held by the Treasury (the “TARP Warrant”) in its entirety
(collectively, the “TARP Exchange”).  Immediately following the TARP Exchange,
it is expected that the Treasury will sell to one or more investors to be
identified by the Company and acceptable to the Treasury (the “Secondary
Investors”) the shares of Common Stock delivered to the Treasury in connection
with the TARP Exchange at a purchase price per share equal to the Per Share
Purchase Price (collectively, the “Secondary Treasury Sales”).

 
 
F.
Debt Issuance.  In connection with the Primary Investment Transactions, the
Company intends to issue to certain investors up to $30 million of newly-issued
unsecured indebtedness, on the terms contemplated by Exhibit A (the “Debt
Issuance”).

 
 
G.
Delaware Conversion and Amended Charter.  Under the Plan of Reorganization, the
Company will (i) convert from a Wisconsin corporation to a Delaware corporation
in accordance with Section 265 of the Delaware General Corporation Law (the
“Delaware Conversion”) and (ii) file the Articles of Incorporation in the form
contemplated by Exhibit B (the “Amended Charter”) with the Secretary of State of
the State of Delaware in order to, among other things, increase the number of
authorized shares of Common Stock to at least 2,000,000,000 shares or such
larger number as the board of directors of the Company (the “Board of
Directors”) determines is necessary to effectuate the Primary Investment
Transactions and the TARP Exchange and adopt certain restrictions on
acquisitions and dispositions of securities and to make certain other changes.

 


NOW, THEREFORE, in consideration of the premises, and of the representations,
warranties, covenants and agreements set forth herein, the parties agree as
follows:
 
ARTICLE I
 
PURCHASE; CLOSING
 
1.1           Purchase.  On the terms and subject to the conditions set forth
herein, the Investor will purchase from the Company, and the Company will issue
and sell to the Investor, the number of shares of Common Stock specified on the
Investor’s signature page hereto (such shares of Common Stock issued and sold to
the Investor, the “Purchased Shares”).
 
1.2           Closing.
 
(a)           Subject to the satisfaction (or, to the extent permitted, waiver)
of the conditions set forth in Section 1.2(c), the closing of the Investment
(the “Closing”) shall take
 

 
2

--------------------------------------------------------------------------------

 

place contemporaneously with the closing of the Other Private Placements at the
offices of Skadden, Arps, Slate, Meagher & Flom LLP located at Four Times
Square, New York, New York, 10036, or remotely via the electronic or other
exchange of documents and signature pages, as soon as practicable, but in no
event later than the second (2nd) business day after the satisfaction or waiver
of the conditions set forth in Section 1.2(c) (excluding conditions that, by
their terms, cannot be satisfied until the Closing, but the Closing shall be
subject to the satisfaction or waiver of those conditions), or at such other
place or such other date as agreed to by the parties hereto.  The date of the
Closing is referred to as the “Closing Date.”
 
(b)           Subject to the satisfaction or waiver on the Closing Date of the
applicable conditions to the Closing set forth in Section 1.2(c), at the
Closing:
 
(1)           the Company will deliver to the Investor the Purchased Shares,
free and clear of any lien, adverse right or claim, charge, option, pledge,
covenant, title defect, security interest or other encumbrances of any kind
(other than restrictions on transfer imposed by applicable securities laws or as
contemplated by this Agreement) (“Liens”), as evidenced by one or more
certificates dated the Closing Date and bearing the appropriate legends as
herein provided; and
 
(2)           the Investor will deliver to the Company, by wire transfer of
immediately available funds to an account or accounts designated by the Company,
an amount equal to the purchase price specified on the Investor’s signature page
hereto (the “Purchase Price”); it being understood and agreed that the Investor
must have received the Purchased Shares (pursuant to its written delivery
instructions provided to the Company prior to the Closing) prior to being
obligated to wire such funds.
 
(c)           Closing Conditions.
 
(1)           The obligation of the Investor, on the one hand, and the Company,
on the other hand, to effect the Closing is subject to the satisfaction or
written waiver by the Investor and the Company prior to the Closing of the
following conditions:
 
(i)           (A) no provision of any applicable law or regulation and no
judgment, injunction, order or decree by any Governmental Entity or the
Bankruptcy Court shall prohibit the Closing or shall prohibit or restrict
Investor from owning or voting any Purchased Shares and (B) no lawsuit shall
have been commenced by any Governmental Entity seeking to effect any of the
foregoing;
 
(ii)           all Governmental Approvals of the Board of Governors of the
Federal Reserve System (the “Federal Reserve”) and the Office of the Comptroller
of the Currency (the “OCC”) required to have been obtained at or prior to the
Closing Date for the consummation or effectiveness (as applicable) of the
Primary Investment Transactions, the Senior Debt Settlement, the TARP Exchange,
the Debt Issuance, the Delaware Conversion and the Amended Charter
(collectively, the “Transactions”) shall have been obtained and shall be in full
force and effect (such Governmental Approvals, the “Required Approvals”);
provided, however, that, with respect to the Investor, except for standard
passivity
 

 
3

--------------------------------------------------------------------------------

 

and anti-association commitments to the Federal Reserve, (A) no Required
Approval shall impose or contain any restraint or condition that would
reasonably be expected to impair in any material respect the benefits to the
Investor of the Investment and (B) no Required Approval shall require any
modification of governance arrangements with respect to, or impose any capital
or other support requirements on, the Investor or any of its Affiliates (each, a
“Burdensome Condition”); and
 
(iii)           the Plan of Reorganization effecting the Transactions shall have
been confirmed by the Bankruptcy Court.
 
(2)           The obligation of the Investor to effect the Closing is subject to
the satisfaction or written waiver by the Investor prior to the Closing of the
following conditions:
 
(i)           the representations and warranties of the Company set forth in
Section 2.2 of this Agreement that (A) are not made as of a specific date shall
have been true and correct as of the date of this Agreement and shall be true
and correct as of the Closing Date as though made as of the Closing Date, and
(B) are made as of a specific date shall have been true and correct as of such
specific date, in each case, except where the failure to be true and correct
(without regard to any materiality or Material Adverse Effect (as defined below)
qualifications contained therein) has not had and would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect
(and except that (x) the representations and warranties of the Company set forth
in Sections 2.2(a), 2.2(b)(1) and (2), 2.2(d), 2.2(f) and 2.2(v) shall be true
and correct in all material respects, (y) the representations and warranties of
the Company set forth in  Sections 2.2(b)(3), 2.2(j)(3), 2.2(q) and 2.2(y) shall
be true and correct in all respects, and (z) the representations and warranties
of the Company set forth in Section 2.2(c)(1) shall be true and correct except
to a de minimis extent);
 
(ii)           the Company shall have performed in all material respects all
obligations required to be performed by it at or prior to the Closing under this
Agreement;
 
(iii)           the Investor shall have received a certificate signed on behalf
of the Company by a senior executive officer certifying to the effect that the
conditions set forth in Sections 1.2(c)(2)(i) and (ii) have been satisfied;
 
(iv)           since the date of this Agreement, there shall not have occurred
and be continuing any circumstance, event, change, development or effect that
has had or would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect;
 
(v)           prior to the Closing, the Company shall have completed the
Delaware Conversion and the Amended Charter shall have been filed with the
 

 
4

--------------------------------------------------------------------------------

 

Secretary of State of the State of Delaware and shall be in full force and
effect as of the Closing Date;
 
(vi)           the Company shall receive contemporaneously with the Closing, or
shall have received prior to the Closing, gross proceeds of not less than
$170,000,000 and not more than $180,000,000 from the Primary Investment
Transactions and the price per share of Common Stock sold in the Other Private
Placements shall be no less than the Per Share Purchase Price (assuming in each
case that the Investment has been consummated);
 
(vii)           (A) all conditions to the closing of the TARP Exchange under the
Plan of Reorganization shall have been satisfied (other than the consummation of
the Primary Investment Transactions) and (B) immediately following the
consummation of the Primary Investment Transactions, the Company shall
consummate the TARP Exchange under the Plan of Reorganization;
 
(viii)           contemporaneously with the Closing, the Company shall
consummate the Senior Debt Settlement under the Plan of Reorganization;
 
(ix)           substantial consummation of the Plan of Reorganization shall have
occurred; provided that the confirmed Plan of Reorganization, and the related
confirmation order, shall (A) not contain any terms that are inconsistent with
this Agreement, (B) not contain any terms or conditions that would reasonably be
expected to impair in any material respect the benefits to the Investor of the
Investment, (C) not provide financial consideration to the Lenders, whether in
respect of their secured claim, unsecured claim or otherwise, in excess of
$49,000,000 (plus expense reimbursement as contemplated under the Credit
Agreement), and (D) not provide financial consideration to the Treasury in
excess of 60,000,000 shares of Common Stock;
 
(x)           the Company shall contemporaneously with the Closing consummate
the Debt Issuance, or shall have prior to the Closing consummated the Debt
Issuance, in all material respects in accordance with the terms and conditions
described in Exhibit A; provided, however, that the Company may replace or amend
any term set forth on Exhibit A so long as no such replacement or amendment (A)
increases the aggregate amount of the Debt Issuance above $30 million, (B) would
reasonably be expected to impair in any material respect the benefits to the
Investor of the Investment or (C) would reasonably be expected to materially
delay the Closing;
 
(xi)           neither the Investor nor any of its Affiliates shall have been
informed by the Federal Reserve, or otherwise have reason to believe, that,
after giving effect to the Transactions, it will be deemed to control the
Company or AnchorBank, fsb (the “Bank”) for purposes of the Change in Bank
Control Act of 1978 (the “CIBCA”), the Home Owners’ Loan Act (the “HOLA”) or the
Federal Reserve’s Regulation LL thereunder or the cross-guaranty liability
provisions of
 

 
5

--------------------------------------------------------------------------------

 

the Federal Deposit Insurance Act (the “FDI Act”), as amended, and following the
Closing, neither the Investor nor any of its Affiliates shall be required to
register as a savings and loan holding company;
 
(xii)           the purchase of Purchased Shares by the Investor shall not cause
the Investor, together with any other person whose Company securities would be
aggregated with the Investor’s Company securities for purposes of any banking
regulation or law, to collectively be deemed to own, control or have the power
to vote securities which (assuming, for this purpose only, full conversion
and/or exercise of such securities by the Investor and such other Persons) would
represent more than 9.9% of any class of voting securities of the Company
outstanding at such time;
 
(xiii)           the Bank shall have a Tier 1 (Core) Capital Ratio of at least
eight percent (8%) and a Total Risk-Based Capital Ratio of at least twelve
percent (12%) as measured on a pro forma basis (A) using the Bank’s balance
sheet as of the month end immediately prior to the Closing Date and (B) assuming
the consummation of the Transactions as contemplated herein and the application
of either “recapitalization” or “fresh start” accounting under GAAP, in each
case; and
 
(xiv)           (A) since the date of this Agreement, there shall have been no
material change to Section 382 or 383 of the Code or the Treasury Regulations
thereunder, or any published material administrative pronouncement (such as the
issuance of proposed or temporary regulations, a Revenue Ruling, Revenue
Procedure, Notice or Announcement, but excluding any “non-published” materials
such as a private letter ruling, field service advice, general counsel’s
memorandum, internal legal memorandum or chief counsel’s advice) directly
interpreting Section 382 or 383 of the Code or the Treasury Regulations
thereunder, in each case, the application of which will cause the net operating
loss carryforwards, unrealized built-in losses, tax credits, or capital loss
carryforwards of the Company and any of its Subsidiaries that exist on or after
the Closing Date to be subject to limitation under Section 382 or 383 of the
Code after consummation of the Transactions, and (B) KPMG LLP (the “Accounting
Firm”) shall have delivered an opinion to the effect that, based on the most
current information available prior to the Closing Date as provided by the
Company to the Accounting Firm, the consummation of the Transactions should not
cause an “ownership change” within the meaning of Section 382 of the Code, and
subject to the Investor’s execution of a customary reliance letter with the
Accounting Firm pursuant to which the Investor shall reasonably agree to the
Accounting Firm’s standard terms and conditions, the Investor shall be permitted
to rely on such opinion.
 
(3)           The obligation of the Company to consummate the Closing is subject
to the satisfaction or written waiver by the Company prior to the Closing of the
following conditions:
 

 
6

--------------------------------------------------------------------------------

 

(i)           the representations and warranties of the Investor set forth in
Section 2.3 of this Agreement that (A) are not made as of a specific date shall
have been true and correct in all material respects as of the date of this
Agreement and shall be true and correct in all material respects as of the
Closing Date as though made as of the Closing Date, and (B) are made as of a
specific date shall have been true and correct in all material respects as of
such specific date, in each case, without regard to any materiality
qualifications contained therein, except to the extent that any inaccuracies in
such representations and warranties, taken as a whole, are not reasonably
expected to materially and adversely affect the Investor’s ability to consummate
the transactions contemplated by this Agreement in a timely manner;
 
(ii)           the Investor shall have performed in all material respects all
obligations required to be performed by it at or prior to the Closing under this
Agreement; and
 
(iii)           the Company shall have received a certificate signed by the
Investor certifying to the effect that the conditions set forth in Sections
1.2(c)(3)(i) and (ii) have been satisfied.
 
ARTICLE II
 
REPRESENTATIONS AND WARRANTIES
 
2.1           Disclosure.
 
(a)           On or prior to the date of this Agreement, the Company delivered
to the Investor a schedule (the “Disclosure Schedule”) setting forth, among
other things, items the disclosure of which is necessary or appropriate either
in response to an express disclosure requirement contained in a provision hereof
or as an exception to one or more representations or warranties contained in
Section 2.2 or to one or more of its covenants contained in this Agreement;
provided, however, that notwithstanding anything in this Agreement to the
contrary, the mere inclusion of an item in such schedule shall not be deemed an
admission that such item represents a material exception or material fact,
event, or circumstance or that such item has had or would reasonably be expected
to have a Material Adverse Effect.
 
(b)           As used in this Agreement, the term “Material Adverse Effect”
means any fact, event, change, condition, development, circumstance or effect
that, individually or in the aggregate, (1) would reasonably be expected to be
material and adverse to the business, assets, liabilities, properties, results
of operations or condition (financial or otherwise) of the Company and the
Company Subsidiaries, taken as a whole, other than any such fact, event, change,
condition, development, circumstance or effect attributable to, resulting from,
arising out of or relating to (i) the Bankruptcy Case, (ii) any change or
proposed change, after the date hereof, in banking or similar laws, rules or
regulations of general applicability or interpretations thereof by Governmental
Entities, (iii) any change, after the date hereof, in U.S. generally accepted
accounting principles (“GAAP”) or interpretations thereof, (iv) changes, after
the date hereof, affecting the financial services industry generally, the United
States economy or general
 

 
7

--------------------------------------------------------------------------------

 

economic conditions, including changes in prevailing interest rates, credit
markets, secondary or mortgage market conditions or housing price
appreciation/depreciation trends, including changes to any previously correctly
applied asset marks resulting therefrom, (v) national or international political
or social conditions, including the engagement by the United States in
hostilities or escalation thereof, whether or not pursuant to the declaration of
a national emergency or war, or the occurrence of any military or terrorist
attack upon the United States, or any of its territories, possessions, or
diplomatic or consular offices, (vi) the failure of the Company to meet any
internal or public projections, forecasts, estimates or guidance for any period
ending after March 31, 2013; provided that the exception in this clause (vi)
shall not prevent or otherwise affect a determination that any fact, event,
change, condition, development, circumstance or effect underlying such a failure
has resulted in, or contributed to, a Material Adverse Effect, (vii) any actions
taken with the prior written consent of the Investor, (viii) the Regulatory
Agreements applicable to the Company or the Bank, or (ix) compliance with the
terms of, or the taking of any action required by, this Agreement, except in the
case of the foregoing clauses (ii), (iii), (iv) or (v), to the extent any fact,
event, change, condition, development, circumstance or effect referred to
therein has or would reasonably be expected to have a disproportionate impact on
the business, assets, liabilities, properties, results of operations or
condition (financial or otherwise) of the Company and the Company Subsidiaries,
taken as a whole, relative to other similarly situated industry participants, or
(2) would materially impair the ability of the Company to perform its
obligations under this Agreement or to consummate the Closing.
 
(c)           “Previously Disclosed” with regard to the Company (1) means
information set forth on its Disclosure Schedule corresponding to the provision
of this Agreement to which such information relates; provided that information
which is reasonably apparent on its face that it relates to another provision of
this Agreement, shall also be deemed to be Previously Disclosed with respect to
such other provision and (2) includes information publicly disclosed by the
Company in the Company Reports (as defined below) filed by it with or furnished
to the U.S. Securities and Exchange Commission (the “SEC”) on or after March 31,
2012 (excluding any risk factor disclosures contained in such documents under
the heading “Risk Factors,” any disclosure of risks included in any
“forward-looking statements” or any other statements or disclaimers that are
predictive, qualitative, subjective or forward-looking in nature) prior to July
19, 2013.
 
2.2           Representations and Warranties of the Company.  Except as
Previously Disclosed, the Company represents and warrants as of the date of this
Agreement and as of the Closing (except to the extent made only as of a
specified date, in which case as of such date) to the Investor that:
 
(a)           Organization and Authority.
 
(1)           As of the date of this Agreement, the Company is a corporation
duly organized and validly existing under the laws of the State of Wisconsin, is
duly qualified to do business and is in good standing in all jurisdictions where
its ownership or leasing of property or the conduct of its business requires it
to be so qualified and failure to be so qualified would have or reasonably be
expected to have a Material Adverse Effect and has corporate power and authority
to own its properties and assets and to carry on its business as it is now being
conducted.  As of the Closing, as a result of the
 

 
8

--------------------------------------------------------------------------------

 

Delaware Conversion, and subject to confirmation of the Plan of Reorganization
by the Bankruptcy Court, the Company shall be a corporation duly organized and
validly existing under the laws of the State of Delaware, duly qualified to do
business and in good standing in all jurisdictions where its ownership or
leasing of property or the conduct of its business requires it to be so
qualified and failure to be so qualified would have or reasonably be expected to
have a Material Adverse Effect and will have corporate power and authority to
own its properties and assets and to carry on its business as it is then being
conducted.
 
(2)           The Company is duly registered as a savings and loan holding
company under the HOLA.  The Company has Previously Disclosed true, correct and
complete copies of the Company’s Articles of Incorporation, as amended (the
“Articles of Incorporation”) and the Company’s bylaws as amended through the
date of this Agreement.  The Company is not in violation of any of the
provisions of the Articles of Incorporation or its bylaws.
 
(b)           Company’s Subsidiaries.
 
(1)           The Company has Previously Disclosed a true, complete and correct
list of all of its subsidiaries as of the date of this Agreement (individually,
a “Company Subsidiary” and, collectively, the “Company Subsidiaries”), all
shares of the outstanding capital stock of each of which are owned directly or
indirectly by the Company.  No equity security of any Company Subsidiary is or
may be required to be issued by reason of any option, warrant, scrip, preemptive
right, right to subscribe to, gross-up right, call or commitment of any
character whatsoever relating to, or security or right convertible into, shares
of any capital stock of such Company Subsidiary, and there are no contracts,
commitments, understandings or arrangements by which any Company Subsidiary is
bound to issue additional shares of its capital stock, or any option, warrant or
right to purchase or acquire any additional shares of its capital stock.  All of
such shares so owned by the Company are duly authorized and validly issued,
fully paid and nonassessable and are owned by it free and clear of any Liens
with respect thereto.  Each Company Subsidiary is an entity duly organized,
validly existing, duly qualified to do business and in good standing under the
laws of its jurisdiction of organization, and has corporate or other appropriate
organizational power and authority to own or lease its properties and assets and
to carry on its business as it is now being conducted.  Except in respect of the
Company Subsidiaries, the Company does not own beneficially, directly or
indirectly, more than five percent (5%) of any class of equity securities or
similar interests of any corporation, bank, business trust, association or
similar organization, and is not, directly or indirectly, a partner in any
partnership or party to any joint venture.
 
(2)           The Bank is duly organized and validly existing as a federal
savings association and its deposit accounts are insured by the Federal Deposit
Insurance Corporation (the “FDIC”) to the fullest extent permitted by the FDI
Act and the rules and regulations of the FDIC thereunder, and all premiums and
assessments required to be paid in connection therewith have been paid when
due.  The Company has Previously Disclosed true, correct and complete copies of
the charter and bylaws of the Bank as
 

 
9

--------------------------------------------------------------------------------

 

amended through the date of this Agreement.  No Company Subsidiary is in
violation of any of the provisions of its articles of incorporation or bylaws.
 
(3)           The Company beneficially and of record owns all of the outstanding
capital stock of the Bank.
 
(c)           Capitalization.
 
(1)           As of the date hereof, the authorized capital stock of the Company
consists of 100,000,000 shares of Common Stock and 5,000,000 shares of preferred
stock, par value $0.10 (the “Company Preferred Stock”).  As of the date hereof,
there are 21,247,225 shares of Common Stock outstanding and 110,000 shares of
TARP Preferred Stock and no other Company Preferred Stock outstanding, and the
TARP Warrant allows for the purchase of 7,399,103 shares of Common Stock by the
Treasury at an exercise price of $2.23 per share.  As of the date hereof, there
are (i) outstanding stock options issued under the Company’s 2001 Stock Option
Plan for Non-Employee Directors, as amended or supplemented, as filed as exhibit
10.9 to the Company’s Annual Report on Form 10-K for the year ended March 31,
2013 (the “Company 10-K”), and under the Company’s 1995 Stock Option Plan for
Non-Employee Directors, as amended or supplemented, as filed as exhibit 10.4 to
the Company 10-K, to purchase an aggregate of 80,000 shares of the Common Stock
(each, a “Company Stock Option”) and (ii) an aggregate of 40,345 shares of
restricted stock (“Company Restricted Stock”) outstanding under the Company’s
2004 Equity Incentive Plan, as filed as exhibit 10.10 to the Company 10-K
(together with the 2001 Stock Option Plan for Non-Employee Directors and the
1995 Stock Option Plan for Non-Employee Directors, the “Company Stock Option
Plans”) and (iii) 1,240,314 shares of Common Stock reserved for issuance under
the Company Stock Option Plans.  As of the date hereof, other than in respect of
the TARP Warrant, the Company Rights Agreement, awards outstanding under or
pursuant to the Company Stock Option Plans and for purposes of the Transactions,
no shares of Common Stock or Company Preferred Stock are reserved for
issuance.  All of the issued and outstanding shares of Common Stock have been
duly authorized and validly issued and are fully paid, nonassessable and free of
preemptive rights, with no personal liability attaching to the ownership
thereof.  Except in connection with the Transactions, neither the Company nor
any of its officers, directors, or employees is a party to any right of first
refusal, right of first offer, proxy, voting agreement, voting trust,
registration rights agreement, or shareholders agreement with respect to the
sale or voting of any securities of the Company.  No bonds, debentures, notes or
other indebtedness having the right to vote on any matters on which the
stockholders of the Company may vote (“Voting Debt”) are issued and
outstanding.  Except as set forth elsewhere in this Section 2.2(c), or in
connection with the Transactions, or as Previously Disclosed, and subject to
confirmation of the Plan of Reorganization by the Bankruptcy Court, the Company
does not have and is not bound by any outstanding subscriptions, options,
warrants, calls, repurchase rights, commitments, or agreements of any character
calling for the purchase or issuance of, or securities or rights convertible
into or exchangeable or exercisable for, any shares of Common Stock or Company
Preferred Stock or any other equity securities of the Company or Voting Debt or
any securities representing the right to purchase or otherwise receive any
shares of capital stock of the Company (including
 

 
10

--------------------------------------------------------------------------------

 

any rights plan or agreement).  There are no securities or instruments
containing anti-dilution or similar provisions that will be triggered by the
issuance of shares of Common Stock pursuant to the Primary Investment
Transactions.
 
(2)           Section 2.2(c)(2) of the Disclosure Schedule sets forth the
following information with respect to each Company Stock Option and share of
Company Restricted Stock, which is true and correct as of the date of this
Agreement:  (A) the name of each holder of Company Stock Options and Company
Restricted Stock and (B) the number of shares of Common Stock subject to such
Company Stock Option and the number of shares of Company Restricted Stock, and,
as applicable, the grant date, exercise price, number of shares vested or not
otherwise subject to restrictions, vesting schedule and the Company Stock Option
Plan under which such Company Stock Options or shares of Company Restricted
Stock were granted.  Each Company Stock Option (i) was granted in compliance
with all applicable laws and all of the terms and conditions of the Company
Stock Option Plans pursuant to which it was issued, (ii) has an exercise price
per share of Common Stock equal to or greater than the fair market value of a
share of Common Stock on the date of such grant and (iii) has a grant date
identical to the date on which the Board of Directors or compensation committee
of the Board of Directors actually awarded such Company Stock Option.
 
(d)           Authorization.  Subject to the confirmation of the Plan of
Reorganization by the Bankruptcy Court:
 
(1)           The Company has the corporate power and authority to enter into
this Agreement and the agreements for the other Transactions and, subject to the
completion of the Delaware Conversion and effectiveness of the Amended Charter,
to carry out its obligations hereunder and thereunder.  The execution, delivery
and performance of this Agreement and the agreements for the other Transactions
by the Company and the consummation of the transactions contemplated hereby and
thereby, including the issuance of the Purchased Shares in accordance with the
terms of this Agreement, have been duly authorized by the affirmative vote of at
least a majority of the directors on the Board of Directors.  This Agreement has
been duly and validly executed and delivered by the Company and, assuming due
authorization, execution and delivery of this Agreement by the Investor, is a
valid and binding obligation of the Company enforceable against the Company in
accordance with its terms, except as such enforceability may be limited by the
failure to complete the Delaware Conversion or cause the Amended Charter to
become effective or by general equitable principles (whether applied in equity
or at law).  No other corporate proceedings or stockholder actions are necessary
for the execution and delivery by the Company of this Agreement or the
agreements for the other Transactions, the performance by the Company of its
obligations hereunder or thereunder or the consummation by the Company of the
transactions contemplated hereby or thereby.
 
(2)           Neither the execution and delivery by the Company of this
Agreement, the performance by the Company of its obligations hereunder nor the
consummation of the transactions contemplated hereby, nor compliance by the
Company with any of the provisions of any of the foregoing, will (A) violate,
conflict with, or result
 

 
11

--------------------------------------------------------------------------------

 

in a breach of any provision of, or constitute a default (or an event which,
with notice or lapse of time or both, would constitute a default) under, or
result in the termination of, or accelerate the performance required by, or
result in a right of termination or acceleration of, or result in the creation
of, any Lien, upon any of the properties or assets of the Company or any Company
Subsidiary under any of the terms, conditions or provisions of (i) subject to
completion of the Delaware Conversion and the effectiveness of the Amended
Charter, its Articles of Incorporation or bylaws (or similar governing
documents) or (ii) any material note, bond, mortgage, indenture, deed of trust,
license, lease, agreement or other instrument or obligation to which the Company
or any Company Subsidiary is a party or by which it may be bound, or to which
the Company or any Company Subsidiary or any of the properties or assets of the
Company or any Company Subsidiary may be subject, or (B) assuming that the
Governmental Approvals contemplated by clause (3) are duly obtained, violate in
any material respect any ordinance, permit, concession, grant, franchise, law,
statute, rule or regulation or any judgment, ruling, order, writ, injunction or
decree applicable to the Company or any Company Subsidiary or any of their
respective properties.
 
(3)           Other than the securities or blue sky laws of the various states
and filings, notices, approvals or clearances required under federal or state
banking laws or the Regulatory Agreements, no notice to, registration,
declaration or filing with, exemption or review by, or authorization, order,
consent or approval of, any court, administrative agency or commission or other
governmental authority or instrumentality, whether federal, state, local or
foreign, or any applicable industry self-regulatory organization (each, a
“Governmental Entity”), or expiration or termination of any statutory waiting
period, is necessary for the consummation by the Company of the Transactions.
 
(e)           Knowledge as to Required Approvals.  As of the date of this
Agreement, the Company has no knowledge of any reason relating to the Company or
any Company Subsidiary why the Required Approvals will not be obtained without
the imposition of any Burdensome Condition.
 
(f)           Financial Statements; Accounting Treatment of the
Transactions.  Each of the consolidated balance sheets of the Company and the
Company Subsidiaries and the related consolidated statements of income,
stockholders’ equity and cash flows, together with the notes thereto, included
in any Company Report filed with the SEC on or after March 31, 2010 and prior to
the date of this Agreement (collectively, the “Company Financial Statements”),
(1) have been prepared from, and are in accordance with, the books and records
of the Company and the Company Subsidiaries, (2) complied, as of their
respective date of such filing, in all material respects with applicable
accounting requirements and with the published rules and regulations of the SEC
with respect thereto, (3) have been prepared in accordance with GAAP applied on
a consistent basis and (4) present fairly in all material respects the
consolidated financial position of the Company and the Company Subsidiaries at
the dates and the consolidated results of operations, changes in stockholders’
equity and cash flows of the Company and the Company Subsidiaries for the
periods stated therein (subject to the absence of notes and non-material
year-end audit adjustments in the case of unaudited Company Financial
Statements).
 

 
12

--------------------------------------------------------------------------------

 

(g)           Reports.
 
(1)           Since March 31, 2010, the Company and each Company Subsidiary have
timely filed all reports, registrations, documents, filings, statements and
submissions together with any required amendments thereto, that it was required
to file with any Governmental Entity (the foregoing, collectively, the “Company
Reports”) and have paid all fees and assessments due and payable in connection
therewith.  As of their respective filing dates, the Company Reports complied in
all material respects with all statutes and applicable rules and regulations of
the applicable Governmental Entities, as the case may be.  As of the date of
this Agreement, there are no outstanding comments from the SEC or any other
Governmental Entity with respect to any Company Report.  The Company Reports,
including the documents incorporated by reference in each of them, each
contained all of the information required to be included in it, and as of the
date of each such Company Report filed with or furnished to the SEC, such
Company Report did not, as of its date, or if amended prior to the date of this
Agreement, as of the date of such amendment, contain an untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements made in it not misleading and complied as to form in all material
respects with the applicable requirements of the Securities Act of 1933, as
amended, or any successor statute (the “Securities Act”), and the Securities
Exchange Act of 1934, as amended, or any successor statute (the “Exchange
Act”).  As of the date of this Agreement, no executive officer of the Company
has failed to make the certifications required of him or her under Section 302
or 906 of the Sarbanes-Oxley Act of 2002.
 
(2)           The records, systems, controls, data and information of the
Company and the Company Subsidiaries are recorded, stored, maintained and
operated under means (including any electronic, mechanical or photographic
process, whether computerized or not) that are under the exclusive ownership and
direct control of the Company or the Company Subsidiaries or accountants
(including all means of access thereto and therefrom), except for any
nonexclusive ownership and nondirect control that would not reasonably be
expected to have a material adverse effect on the system of internal accounting
controls described below in this Section 2.2(g).  The Company (A) has
implemented and maintains disclosure controls and procedures (as defined in Rule
13a-15(e) of the Exchange Act) to ensure that material information relating to
the Company, including its consolidated subsidiaries, is made known to the chief
executive officer and the chief financial officer of the Company by others
within those entities, (B) has implemented and maintains internal controls over
financial reporting (as defined in Rule 13a-15(f) of the Exchange Act) and (C)
has disclosed, based on its most recent evaluation prior to the date of this
Agreement, to the Company’s outside auditors and the audit committee of the
Board of Directors (x) any significant deficiencies and material weaknesses in
the design or operation of internal control over financial reporting  that are
reasonably likely to adversely affect the Company’s ability to record, process,
summarize and report financial information, and (y) any fraud, whether or not
material, that involves management or other employees who have a significant
role in the Company’s internal controls over financial reporting.  As of the
date of this Agreement, the Company has no knowledge of any reason that its
outside auditors and its chief executive officer and chief financial officer
shall not be able to give the certifications and attestations required
 

 
13

--------------------------------------------------------------------------------

 

pursuant to the rules and regulations adopted pursuant to Section 404 of the
Sarbanes-Oxley Act of 2002, without qualification, when next due.  Since
December 31, 2009, (i) neither the Company nor any Company Subsidiary nor, to
the knowledge of the Company, any director, officer, employee, auditor,
accountant or representative of the Company or any Company Subsidiary has
received or otherwise had or obtained knowledge of any material complaint,
allegation, assertion or claim, whether written or oral, regarding the
accounting or auditing practices, procedures, methodologies or methods of the
Company or any Company Subsidiary or their respective internal accounting
controls, including any material complaint, allegation, assertion or claim that
the Company or any Company Subsidiary has engaged in questionable accounting or
auditing practices, and (ii) no attorney representing the Company or any Company
Subsidiary, whether or not employed by the Company or any Company Subsidiary,
has reported evidence of a material violation of securities laws, breach of
fiduciary duty or similar violation by the Company or any of its officers,
directors, employees or agents to the Board of Directors or any committee
thereof or to any director or officer of the Company.
 
(h)           Properties and Leases.  Except for any Permitted Liens (as defined
below), the Company and each Company Subsidiary have good title free and clear
of any Liens to all the real and personal property reflected in the Company’s
consolidated balance sheet as of March 31, 2013 included in the Company 10-K for
the period then ended, and all real and personal property acquired since such
date, except such real and personal property as has been repossessed or as has
been disposed of in the ordinary course of business.  For purposes of this
Agreement, “Permitted Liens” means (1) Liens for taxes and other governmental
charges and assessments arising in the ordinary course which are not yet due and
payable, (2) Liens of landlords and Liens of carriers, warehousemen, mechanics
and materialmen and other like Liens arising in the ordinary course of business
for sums not yet due and payable and (3) other Liens or imperfections on
property which are not material in amount and do not materially detract from the
value of or materially impair the existing use of the property affected by such
Lien or imperfection.  Except as has not had or would not be expected to have a
Material Adverse Effect, all leases of real property and all other leases
pursuant to which the Company or such Company Subsidiary, as lessee, leases real
or personal property are valid and effective in accordance with their respective
terms and there is not, under any such lease, any existing material default by
the Company or such Company Subsidiary or any event which, with notice or lapse
of time or both, would constitute such a material default.
 
(i)           Taxes.  Each of the Company and the Company Subsidiaries has
timely filed all federal, state, county, local and foreign Tax Returns (as
defined below) required to be filed by it, and all such filed Tax Returns are
true, correct and complete in all material respects, and paid all Taxes (as
defined below) owed by it and no material Taxes owed by it or assessments
received by it are delinquent.  With respect to Taxes not yet due, the Company
has made adequate provision in the financial statements of the Company (in
accordance with GAAP).  The federal income Tax Returns of the Company and the
Company Subsidiaries for the fiscal year ended March 31, 2009, and for all
fiscal years prior thereto, are for the purposes of routine audit by the
Internal Revenue Service (the “IRS”) closed because of the expiration of the
statute of limitations, and no claims for additional Taxes for such fiscal years
are pending.  Neither the Company nor any Company Subsidiary has waived any
statute of limitations with respect to Taxes or agreed to any extension of time
with respect to a Tax assessment or deficiency, in each
 

 
14

--------------------------------------------------------------------------------

 

case that is still in effect, or has pending a request for any such extension or
waiver.  Neither the Company nor any Company Subsidiary is a party to any
pending action or proceeding for the assessment or collection of Taxes and no
material deficiencies have been proposed in writing by any Governmental Entity
in connection with an audit or examination of the Tax Returns of the Company or
any Company Subsidiary which has not been settled, resolved and fully satisfied,
or for which reserves adequate in accordance with GAAP have not been provided on
the Company Financial Statements.  Each of the Company and the Company
Subsidiaries has withheld and paid all material Taxes that it is required to
withhold from amounts owing to employees, creditors or other third
parties.  Neither the Company nor any Company Subsidiary is a party to, is bound
by or has any material obligation under, any Tax sharing or Tax indemnity
agreement or similar contract or arrangement other than any contract or
agreement between or among the Company and any Company Subsidiary.  Neither the
Company nor any Company Subsidiary has participated in any “reportable
transaction” within the meaning of Treasury Regulations Section 1.6011-4, or any
other transaction requiring disclosure under analogous provisions of state,
local or foreign law.  Neither the Company nor any Company Subsidiary has
liability for the Taxes of any person other than the Company or any Company
Subsidiary under Treasury Regulations Section 1.1502-6 (or any similar provision
of state, local or foreign law) as a transferee, successor or
otherwise.  Neither the Company nor any Company Subsidiary has been a
“distributing corporation” or a “controlled corporation” in any distribution in
which the parties to such distribution treated the distribution as one to which
Section 355 of the Internal Revenue Code of 1986, as amended (the “Code”), is
applicable.  The Company has not been a United States real property holding
corporation within the meaning of Section 897 of the Code during the applicable
period specified in Section 897(c)(1)(A)(ii) of the Code.  Neither the Company
nor any Company Subsidiary has undergone an “ownership change” within the
meaning of Code Section 382(g), and the consummation of the Transactions should
not cause an “ownership change” within the meaning of Code Section
382(g).  Neither the Company nor any Company Subsidiary will be required to
include any item of income in, or exclude any item of deduction from, taxable
income for any period (or any portion thereof) ending after the Closing as a
result of any: (1) installment sale or other open transaction disposition made
on or prior to the Closing; (2) prepaid amount received on or prior to the
Closing; (3) written and legally binding agreement with a Governmental Entity
relating to Taxes for any taxable period ending on or before the Closing; (4)
change in method of accounting in any taxable period ending on or before the
Closing; or (5) election under Section 108(i) of the Code, in each case except
in the ordinary course of business consistent with past practice.  For the
purpose of this Agreement, the term “Tax” (including, with correlative meaning,
the term “Taxes”) shall mean any and all domestic or foreign, federal, state,
local or other taxes, customs, duties, governmental fees or other like
assessments or charges of any kind (together with any and all interest,
penalties, additions to tax and additional amounts imposed with respect thereto)
imposed by any Governmental Entity, including taxes on or with respect to
income, franchises, windfall or other profits, gross receipts, property,
transfer, sales, use, license, alternative or add on minimum, escheatment or
unclaimed property, capital stock, payroll, employment, unemployment, social
security, workers’ compensation or net worth, and taxes in the nature of excise,
withholding, ad valorem or value added or similar taxes, and the term “Tax
Return” means any return, report, information return or other document
(including any related or supporting information, and attachments and exhibits)
filed or required to be filed with respect to Taxes, including, without
limitation, all information returns relating to Taxes of third parties, any
claims for refunds of Taxes and any
 

 
15

--------------------------------------------------------------------------------

 

amendment or supplements to any of the foregoing.  “Treasury Regulation” means
any final, proposed or temporary regulation of the Treasury under the Code and
any successor regulation.
 
(j)           Absence of Certain Changes.  Since March 31, 2013 through the date
of this Agreement, (1) the Company has not, and no Company Subsidiary has, made
or declared any distribution or dividend in cash or in kind to its stockholders
or issued or repurchased any shares of its capital stock or other equity
interests, (2) the business and operations of the Company and the Company
Subsidiaries have been conducted in the ordinary course of business consistent
with past practice, and (3) there has not occurred any circumstance, event,
change, development or effect that has had or would reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect and which is
continuing.
 
(k)           Commitments and Contracts.
 
(1)           The Company has Previously Disclosed or provided to the Investor
or its representatives, prior to the date hereof, true, correct, and complete
copies of each of the following to which the Company or any Company Subsidiary
is a party or subject (whether written or oral, express or implied) (each, a
“Company Significant Agreement”):
 
(i)           any material employment contract or understanding (including any
understandings or obligations with respect to severance or termination pay,
liabilities or fringe benefits) with any present or former officer, director or
employee (other than those that are terminable at will by the Company or such
Company Subsidiary);
 
(ii)           any material plan, contract or understanding providing for any
bonus, pension, option, deferred compensation, retirement payment, profit
sharing or similar arrangement with respect to any present or former officer,
director or employee;
 
(iii)           any contract containing covenants that limit the ability of the
Company or any Company Subsidiary to compete in any line of business or with any
person or which involve any restriction of the geographical area in which, or
method by which or with whom, the Company or any Company Subsidiary may carry on
its business (other than as may be required by law or applicable regulatory
authorities), and any contract that would require the disposition of any
material assets or line of business of the Company or any Company Subsidiary;
 
(iv)           any joint venture, partnership, strategic alliance or other
similar contract (including any franchising agreement, but in any event
excluding introducing broker agreements); and any contract relating to the
acquisition or disposition of any material business or material assets (whether
by merger, sale of stock or assets or otherwise), which acquisition or
disposition is not yet complete or where such contract contains
 

 
16

--------------------------------------------------------------------------------

 

continuing material obligations or contains continuing material indemnity
obligations of the Company or any of the Company Subsidiaries; and
 
(v)           any other contract or agreement which is a “material contract”
within the meaning of Item 601(b)(10) of Regulation S-K.
 
(2)           Each of the Company Significant Agreements is valid and binding on
the Company and the Company Subsidiaries, as applicable, and in full force and
effect.  The Company and each of the Company Subsidiaries, as applicable, are in
compliance in all material respects with and have performed in all material
respects all obligations required to be performed by them to date under each
Company Significant Agreement.  Neither the Company nor any of the Company
Subsidiaries has received notice of any violation or default (or any condition
which with the passage of time or the giving of notice would cause such a
violation of or a default) by any party under any Company Significant
Agreement.   No party to a Company Significant Agreement has provided notice to
the Company or any Company Subsidiary that it intends to terminate a Company
Significant Agreement or not renew such agreement at the expiration of the
current term.
 
(3)           Other than those contemplated by the Transactions, there are no
transactions or series of related transactions, agreements, arrangements or
understandings, nor are there any currently proposed transactions, or series of
related transactions between the Company or any Company Subsidiaries, on the one
hand, and the Company, any current or former director or executive officer of
the Company or any Company Subsidiaries or any person who beneficially owns five
percent (5%) or more of the Common Stock (or any of such person’s immediate
family members or Affiliates) (other than Company Subsidiaries), on the other
hand, except for deposit relationships or loan transactions arising in the
ordinary course of business.
 
(l)           Exemption from Registration.  Assuming the accuracy of Investor’s
representations contained in Section 2.3, the offer and sale of the Purchased
Shares, as provided in this Agreement, are exempt from the registration
requirements of the Securities Act, and are otherwise in compliance with the
Securities Act.
 
(m)           Litigation and Other Proceedings; No Undisclosed Liabilities.
 
(1)           There is no pending claim, action, suit, investigation or
proceeding against the Company or any Company Subsidiary, nor is any such claim,
action, suit, investigation or proceeding, to the knowledge of the Company,
threatened, nor is the Company or any Company Subsidiary subject to any order,
judgment or decree, in each case, except as has not had and would not reasonably
be expected to have a Material Adverse Effect.
 
(2)           Neither the Company nor any of the Company Subsidiaries has any
liabilities or obligations of any nature (absolute, accrued, contingent or
otherwise) which are not properly reflected or reserved against in the financial
statements described in Section 2.2(f) to the extent required to be so reflected
or reserved against in accordance
 

 
17

--------------------------------------------------------------------------------

 

with GAAP, except for liabilities that have arisen since March 31, 2013 in the
ordinary and usual course of business and consistent with past practice and that
have not had and would not reasonably be expected to have a Material Adverse
Effect.
 
(n)           Compliance with Laws and Other Matters; Insurance.  The Company
and each Company Subsidiary:
 
(1)           in the conduct of its business has been, since March 31, 2011, and
is in compliance in all material respects with all, and the condition and use of
its properties has not, since March 31, 2011, and does not violate or infringe
in any material respect any, applicable domestic (federal, state or local) or
foreign laws, statutes, ordinances, licenses, rules, regulations, judgments,
demands, writs, injunctions, orders or decrees applicable thereto or to
employees conducting its business, including the Troubled Asset Relief Program,
the Sarbanes-Oxley Act of 2002, the Equal Credit Opportunity Act, the Fair
Housing Act, the Community Reinvestment Act, the Home Mortgage Disclosure Act,
the Bank Secrecy Act of 1970 (the “BSA”), the Uniting and Strengthening America
by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism (USA
PATRIOT) Act of 2001 (the “PATRIOT Act”), the Dodd-Frank Wall Street Reform and
Consumer Protection Act of 2010, all other applicable fair lending laws or other
laws relating to discrimination and applicable privacy and customer information
requirements contained in any federal or state privacy law or regulations,
including Title V of the Gramm-Leach-Bliley Act of 1999;
 
(2)           has all material permits, licenses, franchises, authorizations,
orders, and approvals of, and has made all material filings, applications, and
registrations with, Governmental Entities that are required in order to permit
it to own or lease its properties and assets and to carry on its business as
presently conducted and that are material to the business of the Company or such
Company Subsidiary; all such material permits, licenses, certificates of
authority, orders and approvals are in full force and effect, and all such
material filings, applications and registrations are current, and, to the
knowledge of the Company, no suspension or cancellation of any of them is
threatened;
 
(3)           has been, since March 31, 2011, compliant and currently is
complying in all material respects with and, to the knowledge of the Company,
has not been, since March 31, 2011, and is not under investigation with respect
to, nor has been threatened in writing by any Governmental Entity to be charged
with or given notice of any material violation of, any applicable federal,
state, local and foreign laws, regulations, rules, judgments, injunctions or
decrees;
 
(4)           has not, nor has any other person on behalf of the Company or any
Company Subsidiary that qualifies as a “financial institution” under U.S.
anti-money laundering laws, in each case since March 31, 2010, knowingly acted,
by itself or in conjunction with another, in any act in connection with the
concealment of any currency, securities or other proprietary interest that is
the result of a felony as defined in U.S. anti-money laundering laws (“Unlawful
Gains”), nor knowingly accepted, transported, stored, dealt in or brokered any
sale, purchase or any transaction of other nature for Unlawful Gains;
 

 
18

--------------------------------------------------------------------------------

 

(5)           is presently insured, and since March 31, 2011 (or during such
lesser period of time as the Company has owned such Company Subsidiary) has been
insured, for reasonable amounts with, to the knowledge of the Company,
financially sound and reputable insurance companies against such risks as
companies engaged in a similar business would, in accordance with industry
practice, customarily be insured;
 
(6)            (A) is not aware of any facts or circumstances that would cause
it to believe that any non-public customer information has been disclosed to or
accessed by an unauthorized third-party in a manner that would cause it to
undertake any material remedial action; (B) has adopted and implemented in all
material respects an anti-money laundering program that contains adequate and
appropriate customer identification verification procedures that comply with the
PATRIOT Act and such anti-money laundering program meets the requirements in all
material respects of Section 352 of the PATRIOT Act and the regulations
thereunder, and it has complied in all respects with any requirements to file
reports and other necessary documents as required by the PATRIOT Act and the
regulations thereunder; and (C) will not knowingly directly or indirectly use
the proceeds of the sale of the Common Shares pursuant to Primary Investment
Transactions, or lend, contribute or otherwise make available such proceeds to
any Company Subsidiary, joint venture partner or other person, towards any sales
or operations in any country sanctioned by U.S. Office of Foreign Asset Control
of the Treasury (“OFAC”) or for the purpose of financing the activities of any
person currently subject to any U.S. sanctions administered by OFAC; and
 
(7)           has no knowledge of any facts and circumstances, and has no reason
to believe that any facts or circumstances exist, that would cause the Bank: (A)
to be deemed not to be in satisfactory compliance with the Community
Reinvestment Act of 1977 (the “CRA”) and the regulations promulgated thereunder,
or to be assigned a CRA rating by federal or state banking regulators of lower
than “satisfactory”; (B) to be operating in violation, in any material respect,
of the Bank Secrecy Act of 1970, the PATRIOT Act, any order issued with respect
to anti-money laundering by OFAC, or any other anti-money laundering statute,
rule or regulation; or (C) not to be in satisfactory compliance, in any material
respect, with all applicable privacy of customer information requirements
contained in any applicable federal and state privacy laws and regulations as
well as the provisions of all information security programs adopted by any such
Company Subsidiary.
 
(o)           Labor.  Employees of the Company and the Company Subsidiaries are
not represented by any labor union nor are any collective bargaining agreements
otherwise in effect with respect to such employees.  No labor organization or
group of employees of the Company or any Company Subsidiary has made a pending
demand for recognition or certification, and there are no representation or
certification proceedings or petitions seeking a representation proceeding
presently pending or, to the Company’s knowledge, threatened to be brought or
filed with the National Labor Relations Board or any other labor relations
tribunal or authority.  There are no organizing activities, strikes, work
stoppages, slowdowns, lockouts, arbitrations or grievances, or other labor
disputes pending or, to the knowledge of the Company, threatened against or
involving the Company or any Company Subsidiary.  Each of the Company and the
Company Subsidiaries is in compliance in all material respects with all
applicable laws with
 

 
19

--------------------------------------------------------------------------------

 

respect to employment and employment practices, terms and conditions of
employment, and wages and hours.  To the Company’s knowledge, no executive
officer is, or is now expected to be, in violation of any material term of any
employment contract, confidentiality, disclosure or proprietary information
agreement or non-competition agreement or any other contract or agreement or any
restrictive covenant in favor of a third party, and, to the Company’s knowledge,
the continued employment of each such executive officer does not subject the
Company or any Company Subsidiary to any liability with respect to any of the
foregoing matters.
 
(p)           Company Benefit Plans.
 
(1)           “Benefit Plan” means all employment agreements, employee benefit
and compensation plans, programs, agreements, contracts, policies, practices, or
other arrangements providing compensation or benefits to any current or former
employee, officer, director or consultant of the Company or any Company
Subsidiary or any beneficiary or dependent thereof that is sponsored or
maintained by the Company or any Company Subsidiary or to which the Company or
any Company Subsidiary contributes or is obligated to contribute or is party or
for which the Company or any Company Subsidiary has any direct or indirect
liability, whether or not written, including without limitation any “employee
welfare benefit plan” within the meaning of Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), any “employee
pension benefit plan” within the meaning of Section 3(2) of ERISA (whether or
not such plan is subject to ERISA) and any material bonus, incentive, deferred
compensation, vacation, stock purchase, stock appreciation right, stock option
or equity award, equity-based severance, employment, change of control,
consulting or fringe benefit plan, program, agreement or policy.  Each Benefit
Plan is listed on Section 2.2(p)(1) of the Disclosure Schedule.  True and
complete copies of all Benefit Plans listed on Section 2.2(p)(1) of the
Disclosure Schedule have been made available to the Investor prior to the date
hereof or have been filed with a Company Report.
 
(2)           With respect to each Benefit Plan, (A) the Company and the Company
Subsidiaries have complied in all material respects, and are now in material
compliance with the applicable provisions of ERISA, the Code and all other laws
and regulations applicable to such Benefit Plan and (B) each Benefit Plan has
been administered in all material respects in accordance with its terms.  None
of the Company or the Company Subsidiaries nor any of their respective ERISA
Affiliates (as defined below) has incurred any withdrawal liability as a result
of a complete or partial withdrawal from a multiemployer plan, as those terms
are defined in Part I of Subtitle E of Title IV of ERISA, that has not been
satisfied in full.  “ERISA Affiliate” means any entity, trade or business,
whether or not incorporated, which together with the Company and the Company
Subsidiaries, would be deemed a “single employer” within the meaning of Section
4001 of ERISA or Sections 414(b), (c), (m) or (o) of the Code.
 
(3)           Each Benefit Plan which is subject to ERISA (an “ERISA Plan”) that
is an “employee pension benefit plan” within the meaning of Section 3(2) of
ERISA (“Pension Plan”) and that is intended to be qualified under Section 401(a)
of the Code is so qualified, has received a favorable determination letter from
the IRS and nothing has occurred, whether by action or failure to act, that
would reasonably be expected to result
 

 
20

--------------------------------------------------------------------------------

 

in revocation of any such favorable determination or the loss of the
qualification of such Benefit Plan under Section 401(a) of the Code.  Neither
the Company nor any Company Subsidiary has engaged in a transaction with respect
to any ERISA Plan that has subjected or could subject the Company or any Company
Subsidiary to a material tax or penalty imposed by either Section 4975 of the
Code or Section 502(i) of ERISA.  Neither the Company nor any Company Subsidiary
has incurred or reasonably expects to incur a tax or penalty imposed by Section
4980F of the Code or Section 502 of ERISA.
 
(4)           Neither the Company, any Company Subsidiary nor any ERISA
Affiliate (A) sponsors, maintains or contributes to or has within the past six
years sponsored, maintained or contributed to a Pension Plan that is subject to
Subtitles C or D of Title IV of ERISA or (B) sponsors, maintains or has any
liability with respect to or an obligation to contribute to or has within the
past six years sponsored, maintained, had any liability with respect to, or had
an obligation to contribute to a “multiemployer plan” within the meaning of
Section 3(37) of ERISA.
 
(5)           Neither the execution and delivery of this Agreement nor the
consummation of the Transactions will, whether alone or in connection with
another event, (A) result in any material payment or benefit (including
severance, unemployment compensation, “excess parachute payment” (within the
meaning of Section 280G of the Code), forgiveness of indebtedness or otherwise)
becoming due to any employee, officer, or director of the Company or any Company
Subsidiary from the Company or any Company Subsidiary under any Benefit Plan or
any other agreement with any employee, including, for the avoidance of doubt,
any employment or change in control agreements, (B) result in payments under any
of the Benefit Plans which would not be deductible under Section 162(m) or
Section 280G of the Code, (C) result in any acceleration of the time of payment
or vesting of any such benefits, including, for the avoidance of doubt, the
Company Stock Option Plans, (D) materially increase any compensation or benefits
otherwise payable under any Benefit Plan, (E) require the funding or increase in
the funding of any such benefits, (F) result in any limitation on the right of
the Company or any Company Subsidiary to amend, merge, terminate or receive a
reversion of assets from any Benefit Plan or related trust, or (G) result in a
violation of the prohibitions under 12 C.F.R. Part 359.
 
(6)           As of the date hereof, there is no pending or, to the knowledge of
the Company, threatened, material litigation, claim, action, suit, investigation
or proceeding relating to the Benefit Plans.  Neither the Company nor any
Company Subsidiary has any obligations for retiree health and life benefits
under any Benefit Plan or collective bargaining agreement, except for health
continuation coverage as required by Section 4980B of the Code or Part 6 of
Title I of ERISA.  The Company and the Company Subsidiaries are in compliance in
all material respects with Sections 111 and 302 of the Emergency Economic
Stabilization Act of 2008, as amended by the American Recovery and Reinvestment
Act of 2009, including all guidance issued thereunder by a Governmental Entity.
 
(7)           Except as would not reasonably be expected to have a Material
Adverse Effect, and except for liabilities fully reserved for or identified in
the Company
 

 
21

--------------------------------------------------------------------------------

 

Financial Statements, there are no pending or, to the knowledge of the Company,
threatened claims (other than claims for benefits in the ordinary course),
lawsuits or arbitrations which have been asserted or instituted against (i) the
Benefit Plans, (ii) any fiduciaries thereof with respect to their duties to the
Benefit Plans, or (iii) the assets of any of the trusts under any of the Benefit
Plans.
 
(q)           Status of Purchased Shares.  Subject to confirmation of the Plan
of Reorganization by the Bankruptcy Court, the Purchased Shares to be issued
pursuant to this Agreement have been, and, subject to the completion of the
Delaware Conversion and the effectiveness of the Amended Charter, will be, duly
authorized by all necessary corporate action of the Company.  When issued,
delivered and sold against receipt of the consideration therefor as provided in
this Agreement, the Purchased Shares will be validly issued, fully paid and
nonassessable and without any personal liability attaching to the ownership
thereof, and will not be issued in violation of or subject to preemptive rights
of any other shareholder of the Company.
 
(r)           Investment Company.  Neither the Company nor any of the Company
Subsidiaries is an “investment company” as defined under the Investment Company
Act of 1940, as amended, and neither the Company nor any of the Company
Subsidiaries sponsors any person that is such an investment company.
 
(s)           Risk Management; Derivatives.
 
(1)           The Company and the Company Subsidiaries have in place risk
management policies and procedures sufficient in scope and operation to protect
against risks of the type and in amounts expected to be incurred by persons of
similar size and in similar lines of business as the Company and the Company
Subsidiaries.
 
(2)           All derivative instruments, including swaps, caps, floors and
option agreements, whether entered into for the Company’s own account, or for
the account of one or more of the Company Subsidiaries or their customers, were
entered into (A) only for purposes of mitigating identified risk and in the
ordinary course of business, (B) in accordance with prudent practices and in
material compliance with all applicable laws, rules, regulations and regulatory
policies, and (C) with counterparties believed by the Company to be financially
responsible at the time; and each of them constitutes the valid and legally
binding obligation of the Company or one of the Company Subsidiaries,
enforceable in accordance with its terms.  Neither the Company nor the Company
Subsidiaries, nor, to the knowledge of the Company, any other party thereto, is
in breach of any of its obligations under any such agreement or arrangement.
 
(t)           Foreign Corrupt Practices and International Trade
Sanctions.  Neither the Company nor any Company Subsidiary, nor any of their
respective directors, officers, agents, employees or any other persons acting on
their behalf (1) has violated the Foreign Corrupt Practices Act, 15 U.S.C. §
78dd-1 et seq., as amended, or any other similar applicable foreign, federal, or
state legal requirement, (2) has made or provided, or caused to be made or
provided, directly or indirectly, any payment or thing of value to a foreign
official, foreign political party, candidate for office or any other person
knowing that the person will pay or offer to pay the foreign official, party or
candidate, for the purpose of influencing a decision, inducing an official
 

 
22

--------------------------------------------------------------------------------

 

to violate their lawful duty, securing any improper advantage, or inducing a
foreign official to use their influence to affect a governmental decision, (3)
has paid, accepted or received any unlawful contributions, payments,
expenditures or gifts, (4) to the knowledge of the Company, has violated or
operated in noncompliance with any export restrictions, money laundering law,
anti-terrorism law or regulation, anti-boycott regulations or embargo
regulations, or (5) is currently subject to any United States sanctions
administered by OFAC.
 
(u)           Environmental Matters.  There is no legal, administrative, or
other proceeding, claim or action pending or, to the knowledge of the Company,
threatened against the Company or any Company Subsidiary seeking to impose, or
that could reasonably be expected to result in the imposition of, on the Company
or any Company Subsidiary, any liability relating to the use, disposal or
release of hazardous substances or toxic substances or relating to the
protection or restoration of the environment or human exposure to hazardous or
toxic substances under any local, state or federal law, statute, regulation or
ordinance, including the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended (collectively, “Environmental Laws”).  Neither
the Company nor any Company Subsidiary is subject to any agreement, order,
judgment or decree by or with any Governmental Entity or third party imposing
any liability under any Environmental Laws.  Neither the Company nor any Company
Subsidiary (i) is in violation of any Environmental Laws, (ii) owns or operates
any real property contaminated with any substance that is in violation of any
Environmental Laws, or (iii) is liable for any off-site disposal or
contamination pursuant to any Environmental Laws.
 
(v)           Anti-Takeover Provisions; Rights Plan.
 
(1)           The Board of Directors has taken all necessary action to ensure
that, prior to the Closing any “moratorium,” “control share,” “fair price,”
“takeover” or “interested stockholder” law (each, a “Takeover Law”) does not and
shall not apply to the Primary Investment Transactions, the TARP Exchange and
the Secondary Treasury Sales.  In the case that such transactions are subject to
such provisions or laws, the Board of Directors shall take all necessary action
to ensure that such transactions shall be deemed to be exceptions to such
provisions or laws, including, but not limited to, the approval of such
transactions as contemplated thereunder.
 
(2)           Prior to the Closing, the Company and American Stock Transfer &
Trust Company, LLC, as Rights Agent (the “Rights Agente Rights Agreement, dated
as of November 5, 2010, between the Company and the Rights Agent (the “Company
Rights Agreement”), and as a result of such amendment (which amendment shall be
valid, binding and enforceable and shall not have been revoked, modified or
rescinded prior to the Closing), among other things, (i) neither this Agreement
nor the consummation of any of the Primary Investment Transactions, the TARP
Exchange or the Secondary Treasury Sales will cause the rights issued pursuant
to the Company Rights Agreement to become exercisable by the holders thereof,
and (ii) none of the Investor or any of its “Permissible Transferees” shall be
deemed to be an “Acquiring Person” (as defined in the Company Rights Agreement).
 
(w)           Intellectual Property.
 

 
23

--------------------------------------------------------------------------------

 

(1)           (i) The Company and the Company Subsidiaries own (free and clear
of any claims, Liens, exclusive licenses or non-exclusive licenses not granted
in the ordinary course of business) or have a valid license to use all
Intellectual Property used in or necessary to carry on their business as
currently conducted, and (ii) such Intellectual Property referenced in clause
(i) above is valid, subsisting and enforceable, and is not subject to any
outstanding order, judgment, decree or agreement adversely affecting the
Company’s or the Company Subsidiaries’ use of, or rights to, such Intellectual
Property.  The Company and the Company Subsidiaries have sufficient rights to
use all Intellectual Property used in their business as presently conducted, all
of which rights shall survive unchanged the consummation of the
Transactions.  Neither the Company nor any Company Subsidiary has received any
written notice of infringement or misappropriation of, or any conflict with, the
rights of others with respect to any Intellectual Property.  To the Company’s
knowledge, no third party has infringed, misappropriated or otherwise violated
the Intellectual Property rights of the Company or the Company
Subsidiaries.  There is no litigation, opposition, cancellation, proceeding,
objection or claim pending, asserted, or, to the Company’s knowledge, threatened
in writing against the Company or any Company Subsidiary concerning the
ownership, validity, registerability, enforceability, infringement or use of, or
licensed right to use, any Intellectual Property.  To the knowledge of the
Company, none of the Company or any of the Company Subsidiaries is using or
enforcing any Intellectual Property owned by or licensed to the Company or any
of the Company Subsidiaries in a manner that would be expected to result in the
abandonment, cancellation or unenforceability of such Intellectual Property.
 
(2)           “Intellectual Property” shall mean trademarks, service marks,
brand names, domain names, certification marks, trade dress and other
indications of origin, the goodwill associated with the foregoing and
registrations in any jurisdiction of, and applications in any jurisdiction to
register, the foregoing, including any extension, modification or renewal of any
such registration or application; inventions, discoveries and ideas, whether
patentable or not, in any jurisdiction; patents, applications for patents
(including divisions, continuations, continuations in part and renewal
applications), and any renewals, extensions or reissues thereof, in any
jurisdiction; trade secrets and rights in any jurisdiction to limit the use or
disclosure thereof by any person; writings and other works, whether
copyrightable or not, in any jurisdiction; and registrations or applications for
registration of copyrights in any jurisdiction, and any renewals or extensions
thereof; and any similar intellectual property or proprietary rights.
 
(x)           Agreements with Regulatory Agencies.  Neither the Company nor any
Company Subsidiary is subject to any cease-and-desist or other similar order or
enforcement action issued by, or is a party to any written agreement, consent
agreement or memorandum of understanding with, or is a party to any commitment
letter or similar undertaking to, or is subject to any capital directive by, or
since March 31, 2010, has adopted any board resolutions at the request of, any
Governmental Entity that currently restricts the conduct of its business or that
relates to its capital adequacy, its liquidity and funding policies and
practices, its ability to pay dividends, its credit, risk management or
compliance policies, its internal controls, its management, or its operations or
business (each item in this sentence, a “Regulatory Agreement”), nor has the
Company or any Company Subsidiary been advised since March 31, 2010 by any
Governmental Entity that it is considering issuing, initiating, ordering or
requesting
 

 
24

--------------------------------------------------------------------------------

 

any such Regulatory Agreement.  Except as Previously Disclosed, the Company and
each Company Subsidiary are in compliance with each Regulatory Agreement to
which it is party or subject, and neither the Company nor any Company Subsidiary
has received any notice from any Governmental Entity indicating that either the
Company or any Company Subsidiary is not in compliance in all material respects
with any such Regulatory Agreement.
 
(y)           Brokers and Finders.  Except for Sandler O’Neill + Partners, L.P.
(the “Placement Agent”), neither the Company nor any Company Subsidiary nor any
of their respective officers, directors or employees has employed any broker or
finder or incurred any liability for any financial advisory fees, brokerage
fees, commissions or finder’s fees, and no broker or finder has acted directly
or indirectly for the Company or any Company Subsidiary, in connection with the
Transactions.  Prior to the date of this Agreement, the Company has disclosed to
the Investor the economic and other material terms of its arrangements with the
Placement Agent in connection with the Transactions.
 
(z)           Loan Portfolio.
 
(1)           Each of the Company and each Company Subsidiary has complied with,
and all documentation in connection with the origination, processing,
underwriting and credit approval of any loan, lease or other extension of credit
or commitment to extend credit (“Loans”) originated, purchased or serviced by
the Company or any Company Subsidiary satisfied in all material respects, (i)
all applicable laws with respect to the origination, insuring, purchase, sale,
pooling, servicing, subservicing or filing of claims in connection with Loans,
including all laws relating to real estate settlement procedures, consumer
credit protection, truth in lending laws, usury limitations, fair housing,
transfers of servicing, collection practices, equal credit opportunity and
adjustable rate mortgages, (ii) the responsibilities and obligations relating to
Loans set forth in any material contract between the Company or any Company
Subsidiary and any Agency, Loan Investor or Insurer, (iii) the applicable rules,
regulations, guidelines, handbooks and other requirements of any Agency, Loan
Investor or Insurer, and (iv) the terms and provisions of any material mortgage
or other collateral documents and other Loan documents with respect to each
Loan.
 
(2)           No Agency, Loan Investor or Insurer has (i) claimed in writing
that the Company or any Company Subsidiary has violated or has not complied with
the applicable underwriting standards with respect to Loans sold by the Company
or any Company Subsidiary to a Loan Investor or Agency, or with respect to any
sale of Loan servicing rights to a Loan Investor, (ii) imposed in writing
restrictions on the activities (including commitment authority) of the Company
or any Company Subsidiary or (iii) indicated in writing to the Company or any
Company Subsidiary that it has terminated or intends to terminate its
relationship with the Company or any Company Subsidiary for poor performance,
poor Loan quality or concern with respect to the Company’s or any Company
Subsidiary’s compliance with laws.
 
(3)           To the knowledge of the Company, the characteristics of the loan
portfolio of the Company have not materially changed from the characteristics of
the loan
 

 
25

--------------------------------------------------------------------------------

 

portfolio of the Company as of March 31, 2013 in a manner that could reasonably
be expected to result in a Material Adverse Effect with respect to the Company.
 
(4)           For purposes of this Section 2.2(z): (i) “Agency” means the
Federal Housing Administration, the Federal Home Loan Mortgage Corporation, the
Farmers Home Administration (now known as Rural Housing and Community
Development Services), the Federal National Mortgage Association, the United
States Department of Veterans’ Affairs, the Rural Housing Service of the U.S.
Department of Agriculture or any other federal or state agency with authority to
(A) determine any investment, origination, lending or servicing requirements
with regard to Loans originated, purchased or serviced by the Company or any
Company Subsidiary or (B) originate, purchase, or service Loans, or otherwise
promote lending, including state and local housing finance authorities;
(ii)  “Loan Investor” means any person (including an Agency) having a beneficial
interest in any Loan originated, purchased or serviced by the Company or any
Company Subsidiary or a security backed by or representing an interest in any
such Loan; and (iii)  “Insurer” means a person who insures or guarantees for the
benefit of the Loan holder all or any portion of the risk of loss upon borrower
default on any of the Loans originated, purchased or serviced by the Company or
any Company Subsidiary, including the Federal Housing Administration, the United
States Department of Veterans’ Affairs, the Rural Housing Service of the U.S.
Department of Agriculture and any private mortgage insurer, and providers of
hazard, title or other insurance with respect to such Loans or the related
collateral.
 
(aa)           Fiduciary Accounts.  To the knowledge of the Company, the Company
and the Company Subsidiaries have, in all material respects, properly
administered all accounts for which it acts as a fiduciary, including accounts
for which it serves as a trustee, agent, custodian, personal representative,
guardian, conservator or investment advisor, in accordance with the terms of the
governing documents, applicable federal and state Law and regulation and common
law.  To the knowledge of the Company, none of the Company, the Company
Subsidiaries or any director, officer or employee of the Company or the Company
Subsidiaries has, in any material respect, committed any breach of trust or
fiduciary duty with respect to any such fiduciary account and the accountings
for each such fiduciary account are true and correct in all material respects
and accurately reflect the assets of such fiduciary account.
 
(bb)           Section 365(o).  Neither the Company nor any Company Subsidiary
is subject to any agreement, order, decree, law, regulation, resolution or other
commitment that falls within the scope of Section 365(o) of the Bankruptcy Code.
 
(cc)           Ownership.  The Company acknowledges, represents, warrants and
agrees that, assuming the accuracy of the representations made by the Investor
herein and by the investors in the Other Private Placements, and after giving
effect to the purchase of the Purchased Shares hereunder, the Investor, together
with any other person whose shares of Common Stock would be aggregated with the
Investor’s shares of Common Stock for purposes of any banking regulation or law,
will not collectively Beneficially Own in excess of 9.9% of the shares of Common
Stock outstanding or other outstanding shares of a class of voting securities
(within the meaning of the HOLA and Regulation LL promulgated thereunder) of the
Company.
 

 
26

--------------------------------------------------------------------------------

 

(dd)           Transactions With Affiliates and Employees. Except as
contemplated by the Transactions, none of the officers, directors, employees or
Affiliates of the Company or any Company Subsidiary is presently a party to any
contract, arrangement or transaction with the Company or any Company Subsidiary
or to a presently contemplated contract, arrangement or transaction (other than
for services as employees, officers and directors) that would be required to be
disclosed pursuant to Item 404 of Regulation S-K promulgated under the
Securities Act.
 
(ee)           Off Balance Sheet Arrangements.  There is no transaction,
arrangement, or other relationship between the Company (or any Company
Subsidiary) and an unconsolidated or other off balance sheet entity that is
required to be disclosed by the Company in its Exchange Act filings and is not
so disclosed.
 
(ff)           Absence of Manipulation. The Company has not, and to the
knowledge of the Company no one acting on its behalf has, taken, directly or
indirectly, any action designed to cause or to result in the stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of any of the Purchased Shares.
 
(gg)           Directors’ and Officers’ Insurance.  The Company (i) maintains
directors’ and officers’ liability insurance and fiduciary liability insurance
with, to the knowledge of the Company, financially sound and reputable insurance
companies with benefits and levels of coverage that have been Previously
Disclosed, (ii) has timely paid all premiums on such policies and (iii) there
has been no lapse in coverage during the term of such policies.
 
(hh)           Shell Company Status.  The Company is not, and has never been, an
issuer identified in Rule 144(i)(1).
 
(ii)           No Other Investor Representations and Warranties.  The Company
has not received, and is not relying on, any representations or warranties,
written or oral or express or implied, of any nature whatsoever, from the
Investor or any other person other in connection with the execution and delivery
of this Agreement than as specifically set forth in Section 2.3.
 
2.3           Representations and Warranties of the Investor.  The Investor
hereby represents and warrants as of the date of this Agreement and as of the
Closing (except to the extent made only as of a specified date, in which case as
of such date) to the Company that:
 
(a)           Organization and Authority.  The Investor is duly organized and
validly existing under the laws of the jurisdiction of its organization, is duly
qualified to do business and is in good standing in all jurisdictions where its
ownership or leasing of property or the conduct of its business requires it to
be so qualified, and has corporate power and authority to own its properties and
assets and to carry on its business as it is now being conducted.
 
(b)           Authorization.
 
(1)           The Investor has the requisite corporate, partnership, limited
liability company or other power and authority to enter into this Agreement and
to carry out its obligations hereunder.  The execution, delivery and performance
of this Agreement by the Investor and the consummation of the transactions
contemplated hereby have been duly authorized by the Investor’s board of
directors or directors,
 

 
27

--------------------------------------------------------------------------------

 

general partner, managing members or other authorized persons, as the case may
be (if such authorization is required).  This Agreement has been duly and
validly executed and delivered by the Investor and, assuming due authorization,
execution and delivery of this Agreement by the Company, is a valid and binding
obligation of the Investor enforceable against the Investor in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, moratorium, reorganizations, fraudulent transfer or similar laws
relating to or affecting creditors generally or by general equitable principles
(whether applied in equity or at law).  No other corporate, partnership, limited
liability company or other proceedings are necessary for the execution and
delivery by the Investor of this Agreement, the performance by the Investor of
its obligations hereunder or the consummation by the Investor of the
transactions contemplated hereby.
 
(2)           Neither the execution, delivery and performance by the Investor of
this Agreement, nor the consummation of the transactions contemplated hereby,
nor compliance by the Investor with any of the provisions of any of the
foregoing, will (A) violate, conflict with, or result in a breach of any
provision of, or constitute a default (or an event which, with notice or lapse
of time or both, would constitute a default) under, or result in the termination
of, or accelerate the performance required by, or result in a right of
termination or acceleration of, or result in the creation of, any Lien, upon any
of the properties or assets of the Investor under any of the terms, conditions
or provisions of (i) its certificate of limited partnership or partnership
agreement or similar government documents or (ii) any note, bond, mortgage,
indenture, deed of trust, license, lease, agreement or other instrument or
obligation to which the Investor is a party or by which it may be bound, or to
which the Investor or any of the properties or assets of the Investor may be
subject, or (B) subject to compliance with the statutes and regulations referred
to in the next paragraph, and assuming the accuracy of the representations and
warranties of the Company and performance of the covenants and agreements of the
Company contained herein, violate in any material respect any ordinance, permit,
concession, grant, franchise, law, statute, rule or regulation or any judgment,
ruling, order, writ, injunction or decree applicable to the Investor or any of
its properties, except in the case of clause (A)(ii) for such violations,
conflicts and breaches that would not have a material and adverse effect on the
ability of the Investor to consummate the transactions contemplated by this
Agreement in a timely manner.
 
(3)           Other than (i) passivity or anti-association commitments that may
be required by the Federal Reserve and (ii) the securities or blue sky laws of
the various states and filings, notices, approvals or clearances required under
federal or state banking laws, and assuming the accuracy of the representations
and warranties of the Company and the performance of the covenants and
agreements of the Company contained herein, no notice to, registration,
declaration or filing with, exemption or review by, or authorization, order,
consent or approval of, any Governmental Entity, or expiration or termination of
any statutory waiting period, is necessary for the consummation by the Investor
of the transactions contemplated by this Agreement.
 
(c)           Purchase for Investment.
 

 
28

--------------------------------------------------------------------------------

 

(1)           The acquisition of the Purchased Shares by the Investor is for the
Investor’s own account, is for investment purposes only, and is not with a view
to, nor for offer or sale for the Company in connection with, the distribution
of any of the Purchased Shares.  The Investor is not participating and does not
have a participation in any such distribution or the underwriting of any such
distribution.  The Investor has no present intention of selling or otherwise
disposing of any of the Purchased Shares other than in accordance with
applicable law.
 
(2)           The Investor is an “accredited investor” as that term is defined
in Rule 501 promulgated under the Securities Act.  The Investor has such
knowledge and experience in financial and business matters as to be capable of
evaluating the risks and merits of this investment.
 
(3)           The Investor is able to bear the economic risk of an investment in
the Purchased Shares.  The Investor has conducted its own investigation of the
Company, the Company Subsidiaries and the terms of the Purchased Shares.  The
Investor has received all the information it considers necessary or appropriate
for deciding whether to acquire the Purchased Shares.  The Investor has had an
opportunity to ask questions and receive answers from the Company regarding the
terms and conditions of the offering of the Purchased Shares and the business
and financial condition of the Company and to obtain additional information (to
the extent the Company possessed such information or could acquire it without
unreasonable effort or expense) necessary to verify the accuracy of any
information furnished to it or to which it had access.  The Investor has not
received, and is not relying on, any representations or warranties, written or
oral or express or implied, of any nature whatsoever, from the Company or any
other person other than as specifically set forth in this
Agreement.  Notwithstanding the foregoing, nothing herein shall limit the
Investor’s rights with respect to fraud or intentional misrepresentation by the
Company in connection with the Transactions or be deemed to be a waiver of any
such rights.
 
(4)           The Investor acknowledges that the Purchased Shares have not been
and will not be, registered under the Securities Act or the securities laws of
any state and therefore cannot be sold unless such Purchased Shares subsequently
are registered under the Securities Act and any applicable state securities laws
or exemptions from registrations thereunder are available.
 
(5)           The Investor acknowledges that the Company is relying on the
foregoing representations and warranties for the purpose of compliance with
applicable federal and state securities laws.
 
(d)           Financial Capability.  At Closing, the Investor will have
available funds necessary to consummate the Closing on the terms and conditions
contemplated by this Agreement and has the ability to bear the economic risks of
its prospective investment in the Purchased Shares and can afford the complete
loss of such investment.
 
(e)           Investment Decision.
 

 
29

--------------------------------------------------------------------------------

 

(1)           The Investor has independently evaluated the merits of its
decision to purchase the Purchased Shares pursuant to this Agreement, and the
Investor confirms that it has not relied on the advice of any other person’s
business and/or legal counsel in making such decision.  The Investor understands
that nothing in this Agreement or any other materials presented by or on behalf
of the Company to the Investor in connection with the purchase of the Purchased
Shares constitutes legal, tax or investment advice.  The Investor has consulted
such legal, tax and investment advisors as it, in its sole discretion, has
deemed necessary or appropriate in connection with its purchase of the Purchased
Shares.  The Investor understands that the Placement Agent has acted solely as
the agent of the Company in this placement of the Purchased Shares and the
Investor has not relied on the business or legal advice of the Placement Agent
or any of its agents, counsel or Affiliates in making its investment decision
hereunder, and confirms that none of such persons has made any representations
or warranties to the Investor in connection with the transactions contemplated
by this Agreement.
 
(2)           The Investor hereby declares and represents that the satisfaction
in full of the Company’s obligations under the Credit Agreement and the
elimination of the TARP Preferred Stock and the TARP Warrant are critical and
integral elements of the transactions contemplated by this Agreement and that,
absent the approval and consummation of the satisfaction in full of the
Company’s obligations under the Credit Agreement and the elimination of the TARP
Preferred Stock and the TARP Warrant under the Plan of Reorganization, the
Investor would not be willing to enter into this Agreement and consummate the
Investment.
 
(f)           Independence.  The Investor or, in the event that there are
investors in the Other Private Placements or the Secondary Treasury Sales that
share a common discretionary investment advisor or investment manager with the
Investor, such duly appointed  investment advisor or investment manager of the
Investor acting in its capacity as investment advisor or investment manager of
the Investor (the “Investment Manager”) (A) reached its decision to invest in
the Company independently from any investor in the Other Private Placements or
the Secondary Treasury Sales, (B) has not entered into any agreement or
understanding with any investor in the Other Private Placements or the Secondary
Treasury Sales to act in concert for the purpose of exercising a controlling
influence over the Company or any Company Subsidiary, including any agreements
or understandings regarding the voting or transfer of shares of the Company, (C)
has not shared due diligence materials prepared by (x) such Investor or any of
its advisors or representatives or (y) the Investment Manager, as applicable,
with respect to the Company or any Company Subsidiary with any investor in the
Other Private Placements or Secondary Treasury Sales (it being understood that
the Investment Manager advising or sharing any due diligence materials prepared
by it with the investors in the Other Private Placements who share the
Investment Manager with the Investor shall not be considered sharing materials
in violation of this clause (C), even if such investors receive the identical
advice or materials from the Investment Manager as the Investor), (D) has not
been induced by, nor has induced, any investor in the Other Private Placements
or the Secondary Treasury Sales, to enter into the transactions contemplated by
this Agreement or the Other Private Placements or the Secondary Treasury Sales,
(E) has not entered into any agreement with respect to the Primary Investment
Transactions or the Secondary Treasury Sales other than this Agreement, (F)
acknowledges that the right to an Investor Designated Director (as defined
below) is being provided to certain
 

 
30

--------------------------------------------------------------------------------

 

investors in the Primary Investment Transactions to permit such person to
monitor and protect its economic interest in the Company following the Closing
and that the composition of the Board of Directors is generally designed to be
commensurate with the ownership percentage held by such persons relative to the
other Investors in the Primary Investment Transactions and the Secondary
Treasury Sales, subject to applicable regulatory limitations and requirements
for passive, non-controlling investors, and (G) reached its decision to invest
in the Company without regard to the identity of any particular investor in the
Primary Investment Transactions that will have the right to nominate an Investor
Designated Director.  Neither the Investor nor any of its Affiliates presently
holds or owns any capital stock of the Company and, upon consummation of the
Transactions, the Investor and its Affiliates will be treated as owning only the
Purchased Shares for purposes of Section 382 of the Code.  No partner, member or
other equityholder in the Investor will indirectly own a five percent (5%) or
greater interest in the Company solely as a result of such person's interest in
the Investor; provided, however, that the foregoing representation shall not be
deemed breached if such person will indirectly own a five percent (5%) or
greater interest in the Company solely as a result of such person's interest in
the Investor if (i) such person has no other direct or indirect interest in the
Company and (ii) such person has no partner, member or other equityholder of its
own that will indirectly own a five percent (5%) or greater interest in the
Company as a result of such person's interest in it.  The Investor agreed to
enter into this Agreement based, in part, on its expectation, following its
discussions with the Placement Agent and the Company, that the Primary
Investment Transactions and the Secondary Treasury Sales would be at least
adequately subscribed. Such decisions to enter into this Agreement were not
based on the identity of any other investor or potential investor (including
whether management of the Company would or would not invest) in the Primary
Investment Transactions or the Secondary Treasury Sales.
 
(g)           Knowledge as to Required Approvals.  As of the date of this
Agreement, the Investor has no knowledge of any reason relating to the Investor
or any of its Affiliates why the Required Approvals will not be obtained without
the imposition of any Burdensome Condition.
 
(h)           Brokers and Finders.  Neither the Investor nor any of its
respective officers, directors or employees has employed any broker or finder or
incurred any liability for any financial advisory fees, brokerage fees,
commissions or finder’s fees, and no broker or finder has acted directly or
indirectly for the Investor in connection with the transactions contemplated by
this Agreement.
 
ARTICLE III
 
COVENANTS
 
3.1           Filings; Other Actions.  The Investor, on the one hand, and the
Company, on the other hand, will cooperate and consult with the other and use
reasonable best efforts to prepare and file all necessary and customary
documentation, to effect all necessary and customary applications, notices,
petitions, filings and other documents, and to obtain all necessary and
customary permits, consents, orders, approvals and authorizations of, or
exemptions from, all Governmental Entities (and, solely with respect to the
Company, the Bankruptcy Court) and third parties, (i) necessary or advisable to
consummate the transactions
 

 
31

--------------------------------------------------------------------------------

 

contemplated by this Agreement (including all transactions that are conditions
to Closing hereunder) or the Other Private Placements, and to perform the
covenants contemplated by this Agreement to be performed by it and (ii) with
respect to the Investor, to the extent typically provided by the Investor to
such third parties or Governmental Entities, as applicable, under the Investor’s
policies consistently applied and subject to such confidentiality requests as
the Investor may reasonably seek.  Each of the parties hereto shall execute and
deliver both before and after the Closing such further certificates, agreements
and other documents and take such other actions as the other parties may
reasonably request to consummate or implement such transactions or to evidence
such events or matters, subject, in each case, to clauses (i) and (ii) of the
first sentence of this Section 3.1.  The Investor and the Company will each use
its reasonable best efforts to promptly obtain or submit, and the Company and
the Investor will cooperate as may reasonably be requested by the Investor or
the Company, as the case may be, to help the Investor and the Company promptly
obtain or submit, as the case may be, as promptly as practicable, the approvals
and authorizations of, any additional filings and registrations with, and any
additional notifications to, all notices to and, to the extent required by laws,
rules, regulations, consents, approvals or exemptions from Governmental Entities
(and, solely with respect to the Company, the Bankruptcy Court) or third
parties, subject, in each case, to clauses (i) and (ii) of the first sentence of
this Section 3.1.  In furtherance of the foregoing, the Investor and the Company
shall make all necessary applications, notices, petitions, filings and other
documents in connection with the Required Approvals required to be obtained by
it, not later than five (5) business days following the date of this Agreement,
and the Investor and the Company shall use, and shall cause their respective
Affiliates to use, reasonable best efforts to, as promptly as possible, respond
fully to all requests for additional information from the Federal Reserve or the
OCC. The Investor and the Company will each have the right to review in advance,
and to the extent practicable, each will consult with the other, in each case
subject to applicable laws relating to the exchange of information and
confidential information related to the Investor or the Company, all the
information (other than confidential information) relating to such other party,
and any of their respective Affiliates, which appears in any filing made with,
or written materials submitted to, any third party or any Governmental Entity
(other than public filings with the Bankruptcy Court) in connection with the
transactions contemplated by this Agreement; provided, however, that the Company
shall not allow any other investor in the Other Private Placements to review any
such information relating to the Investor.  In exercising the foregoing right,
each of the parties hereto agrees to act reasonably and as promptly as
practicable.  Each party hereto agrees to keep the other party apprised of the
status of matters relating to completion of the transactions contemplated
hereby.  The Investor and the Company shall promptly furnish each other to the
extent permitted by applicable laws with copies of written communications
received by them or their Affiliates from, or delivered by any of the foregoing
to, any Governmental Entity (other than public filings with the Bankruptcy
Court)in respect of the transactions contemplated by this Agreement; provided
that the party delivering any such document may redact any confidential
information contained therein.  Notwithstanding anything to the contrary herein,
nothing contained in this Agreement shall require the Investor or any of its
Affiliates to (i) take any action that would result in the Investor or any of
its Affiliates being deemed to control the Company or the Bank for purposes of
the CIBCA, the HOLA or the cross-guaranty liability provisions of the FDI Act,
or that would require any such entity to register as a savings and loan holding
company, (ii) take or refrain from taking or agree to take or refrain from
taking any action or suffer to exist any condition, limitation, restriction or
requirement that
 

 
32

--------------------------------------------------------------------------------

 

would result in a Burdensome Condition or (iii) provide to the Company any of
its, its Affiliates’, its investment advisor’s or its or their control persons’
or equity holders’ nonpublic, proprietary, personal or otherwise confidential
information including the identities of limited partners, shareholders or
members of the Investor or its Affiliates or their investment advisors.  So long
as the Investor holds any securities of the Company, the Company will not,
without the consent of the Investor, take any action, directly or indirectly
through its subsidiaries or otherwise, that the Board of Directors believes in
good faith would reasonably be expected to cause the Investor to be subject to
transfer restrictions or other covenants of the FDIC Statement of Policy on
Qualifications for Failed Bank Acquisitions as in effect at the time of taking
such action or thereunder.
 
3.2           Access, Information and Confidentiality.
 
(a)           From the date of this Agreement, until the date when the Investor
no longer has a Qualifying Ownership Interest (as defined below), subject to
applicable law or regulatory requirements, the Company will use reasonable
efforts to afford the Investor and its representatives (including employees of
the Investor, and counsel, accountants, investment advisors and other
professionals retained by the Investor) such access during normal business hours
to its and the Company Subsidiaries’ books, records, properties and personnel
and to such other information as the Investor may reasonably request.
 
(b)           Each party to this Agreement will hold, and will cause its
respective subsidiaries and their directors, officers, employees, agents,
consultants, and advisors to hold, in strict confidence, unless disclosure to a
Governmental Entity (and, solely with respect to the Company, the Bankruptcy
Court) is necessary or appropriate in connection with any necessary regulatory
approval or unless compelled to disclose by judicial or administrative process
or by other requirement of law or the applicable requirements of any
Governmental Entity (and, solely with respect to the Company, the Bankruptcy
Court), all nonpublic records, books, contracts, instruments, computer data and
other data and information (collectively, “Information”) concerning the other
party hereto furnished to it by such other party or its representatives pursuant
to this Agreement (except to the extent that such Information can be shown to
have been (1) previously known by such party on a nonconfidential basis, (2) in
the public domain through no fault of such party, or (3) later lawfully acquired
from other sources by the party to which it was furnished), and neither party
hereto shall release or disclose such Information to any other person, except
its auditors, attorneys, financial advisors, other consultants, and advisors
and, to the extent permitted above, to bank regulatory authorities.  Prior to
any disclosure of Information permitted by the prior sentence, the party
proposing to disclose such Information shall, to the extent legally permissible,
provide notice to the other party so that the other party may, at its own
expense, seek an protective order or other appropriate remedy and/or waive
compliance with the provisions of this Section 3.2(b).  If such protective order
or other remedy is denied, the party proposing to disclose such Information
shall (x) furnish only that portion of the Information that, based upon the
advice of counsel, is necessary to be disclosed in connection with such
necessary regulatory approval or is compelled to be disclosed by such judicial
or administrative process or by such other requirement of law or such applicable
requirements and (y) use its reasonable best efforts to obtain assurances that
confidential treatment will be accorded to the Information.
 

 
33

--------------------------------------------------------------------------------

 

3.3           Reasonable Best Efforts.  Subject to the other provisions of this
Agreement, each of the Company and the Investor agree to use their respective
reasonable best efforts to take, or cause to be taken, all actions, and to do,
or cause to be done, and to assist and cooperate with the other in doing, all
things necessary, proper or advisable to consummate and make effective, in the
most expeditious manner practicable, the transactions contemplated by this
Agreement, including using reasonable best efforts to accomplish the
following:  (a) the taking of all reasonable acts necessary to cause the
conditions to Closing to be satisfied; (b) the making of all necessary
registrations and filings and the taking of all reasonable steps necessary to
obtain an approval, order or waiver from, or to avoid an action or proceeding by
any Governmental Entity (and, solely with respect to the Company, the Bankruptcy
Court) or third party, and the obtaining of all necessary actions or nonactions,
waivers, consents and approvals from Governmental Entities (and, solely with
respect to the Company, the Bankruptcy Court) or third parties, including the
Required Approvals and, solely with respect to the Company, the confirmation of
the Plan of Reorganization by the Bankruptcy Court; (c) solely with respect to
the Company, the TARP Exchange; (d) solely with respect to the Company, the
Senior Debt Settlement; (e) solely with respect to the Company, the Debt
Issuance; (f) solely with respect to the Company, the confirmation by the
Bankruptcy Court of the Plan of Reorganization; (g) solely with respect to the
Company, the Delaware Conversion and the Amended Charter; (h) solely with
respect to the Company, file the Bankruptcy Case with the Bankruptcy Court on
the Petition Date; (i) solely with respect to the Company, assume this Agreement
and the stock purchase agreements in the Other Private Placements under Section
365 of the Bankruptcy Code in the Bankruptcy Case at the confirmation of the
Plan of Reorganization; and (j) the execution and delivery of any additional
instruments necessary to consummate the transactions contemplated by, and to
fully carry out the purposes of, this Agreement.
 
3.4           Conduct of the Business.
 
(a)           The Company agrees that, during the period prior to the earlier of
the Closing Date and the termination of this Agreement pursuant to Section 5.1
(the “Pre-Closing Period”), except as set forth in Section 3.4(a) of the
Disclosure Schedule or as otherwise contemplated in this Agreement, and subject
to applicable requirements under the Bankruptcy Code, it shall, and shall cause
each of the Company Subsidiaries to, carry on its business in the ordinary
course consistent with past practice and consistent with prudent banking
practice and in compliance in all material respects with all applicable laws and
regulations.  During the Pre-Closing Period, the Company will use its
commercially reasonable efforts to (x) maintain and preserve its and each
Company Subsidiary’s business (including its organization, assets, properties,
goodwill and insurance coverage), (y) keep available the present services of the
current officers and employees of the Company and the Company Subsidiaries and
(z) preserve the goodwill of the customers of the Company and the Company
Subsidiaries.
 
(b)           Without limiting the generality of Section 3.4(a), during the
Pre-Closing Period, except as (w) set forth in Section 3.4(b) of the Disclosure
Schedule, (x) otherwise contemplated in this Agreement, (y) otherwise required
by law, rule or regulation, or by policies imposed by any Governmental Entity
(including the Bankruptcy Court), or by the Regulatory Agreements applicable to
the Company or the Bank, or (z) required in connection with the Bankruptcy Case
(including pursuant to any order of the Bankruptcy Court), without the prior
 

 
34

--------------------------------------------------------------------------------

 

written consent of the Investor (which shall not be unreasonably withheld,
conditioned or delayed), the Company shall not, and it shall not permit any of
the Company Subsidiaries to:
 
(1)           Operations.  Enter into any significant new line of business or
materially change its lending, investment, underwriting, risk and asset
liability management, and other banking and operating policies, except as
required by applicable law or policies imposed by any Governmental Entity (and
the Bankruptcy Court).
 
(2)           Capital Expenditures.  Make any capital expenditures in excess of
$1,000,000 individually or $2,500,000 in the aggregate, other than as required
pursuant to commitments entered into prior to the date of this Agreement.
 
(3)           Company Significant Agreements.  Terminate, enter into, amend,
modify (including by way of interpretation), waive any material right or
obligation under or renew any Company Significant Agreement, other than in the
ordinary course of business and consistent with past practice.
 
(4)           Capital Stock.  Except as contemplated by the Transactions, issue,
sell or otherwise permit to become outstanding, or dispose of or encumber or
pledge, or authorize or propose the creation of, any additional shares of its
stock or any additional options, warrants or other convertible, exchangeable or
similar rights, grants or awards with respect to its stock, except any shares of
Common Stock issued pursuant to the exercise of Company Stock Options
outstanding on the date hereof or as contemplated by the Transactions.
 
(5)           Dividends, Distributions, Repurchases.  Make, declare, pay or set
aside for payment any dividend on or in respect of, or declare or make any
distribution on any shares of its stock (other than dividends from its wholly
owned subsidiaries to it or another of its wholly owned subsidiaries) or
directly or indirectly adjust, split, combine, redeem, reclassify, purchase or
otherwise acquire, any shares of its stock or any options or other rights,
grants or awards with respect to the Common Stock, or enter into any contract
with respect thereto, except as contemplated by the Transactions.
 
(6)           Dispositions.  Sell, transfer, mortgage, encumber or otherwise
dispose of or discontinue any of its assets, deposits, businesses or properties,
except for sales, transfers, mortgages, encumbrances or other dispositions or
discontinuances in the ordinary course of business consistent with past practice
and in a transaction that individually or taken together with all other such
transactions is not material to the Company and the Company Subsidiaries, taken
as a whole.
 
(7)           Incurrence of Indebtedness.  Except as contemplated by the
Transactions, incur any indebtedness for borrowed money or issue any debt
securities or assume, guarantee or endorse, or otherwise become responsible for
the obligations of, any other person, except in the ordinary and usual course of
business and consistent with past practice, including as to amounts.
 
(8)           Interest Rate Instruments.  Enter into, renew or amend any
interest rate swaps, caps, floors and option agreements and other interest rate
risk management
 

 
35

--------------------------------------------------------------------------------

 

arrangements, whether entered into for the account of it or for the account of a
customer of it, except in the ordinary and usual course of business and
consistent with past practice.
 
(9)           Acquisitions.  Acquire (other than by way of foreclosures,
acquisitions of control in a fiduciary or similar capacity, acquisitions of
loans or participation interests, or in satisfaction of debts previously
contracted in good faith, in each case in the ordinary and usual course of
business and consistent with past practice, including as to amounts) all or any
portion of the assets, business, deposits or properties of any other person.
 
(10)           Banking Offices.  File any application to establish, or to
relocate or terminate the operations of, any banking office.
 
(11)           Constituent Documents.  Except as contemplated by the Delaware
Conversion or the Amended Charter (or customary bylaws in connection therewith),
amend its Articles of Incorporation or bylaws or similar organizational
documents.
 
(12)           Accounting Methods.  Implement or adopt any change in its
accounting principles, practices or methods, other than as may be required by
GAAP or applicable accounting requirements of a Governmental Entity (and the
Bankruptcy Court).
 
(13)           Tax Matters.  Make, change or revoke any material Tax accounting
method or election, file any amended income or other material Tax Return (unless
to correct an error), enter into any closing agreement with respect to a
material amount of Taxes, settle any material Tax claim or assessment, surrender
any right to claim a material refund of Taxes or agree to extend any statute of
limitations relating to Taxes.
 
(14)           Claims.  Settle any action, suit, claim or proceeding against it,
except for an action, suit, claim or proceeding that is settled in the ordinary
and usual course of business and consistent with past practice in an amount or
for consideration not in excess of $250,000 and that would not (A) impose any
material restriction on the business of it and, after the Closing, the Investor
or its Affiliates or (B) create precedent for claims that are reasonably likely
to be material to it or, after the Closing, the Investor or its Affiliates.
 
(15)           Compensation.  Other than, in each case, in the ordinary and
usual course of business and consistent with past practice or as required by
applicable law, grant any salary or wage increase or increase any employee
benefit, including incentive or bonus payments (or, with respect to any of the
preceding, communicate any intention to take such action).
 
(16)           Benefit Arrangements.  Terminate, enter into, establish, adopt,
or materially amend, make new grants or awards under or renew any employment,
severance, change in control, pension, retirement, stock option, stock purchase,
stock appreciation right, savings, profit sharing, deferred compensation,
consulting, bonus, group insurance or other employee benefit, incentive or
welfare contract, plan, program, agreement, arrangement or policy, or any trust
agreement (or similar arrangement) related thereto, in respect of any current or
former director, officer, consultant or employee,
 

 
36

--------------------------------------------------------------------------------

 

amend the terms of any outstanding equity-based award, or take any action to
accelerate the vesting, exercisability or payment (or fund or secure the
payment) of equity-based awards or other compensation or benefits payable
thereunder, except (A) as required by applicable law or (B) to satisfy
contractual obligations under any Benefit Plan as in effect as of the date
hereof.
 
(17)           Intellectual Property. (A) Grant, extend, amend (except as
required in the diligent prosecution of the Intellectual Property owned
(beneficially, and of record where applicable) by or developed for the Company
and the Company Subsidiaries), waive, or modify any material rights in or
to, sell, assign, lease, transfer, license, let lapse, abandon, cancel, or
otherwise dispose of, or extend or exercise any option to sell, assign, lease,
transfer, license, or otherwise dispose of, any material Intellectual Property,
or (B) fail to exercise a right of renewal or extension under any material
agreement under which the Company or any of the Company Subsidiaries is licensed
or otherwise permitted by a third party to use any material Intellectual
Property (other than “shrink-wrap” or “click-through” licenses).
 
(18)           Government Programs.  Participate in any program sponsored or
administered by any Governmental Entity, which program is not part of the usual
and customary banking business of the Company and the Company Subsidiaries.
 
(19)           Related Party Transactions.  Except as contemplated by the
Transactions, engage in (or modify in a manner adverse to the Company or the
Company Subsidiaries) any transactions with any shareholder of the Company or
any director or officer (senior vice president or above) of the Company or the
Company Subsidiaries (or any Affiliate of any such person), other than deposit
relationships in the ordinary course of business and extensions of credit which
are on substantially the same terms, including interest rates and collateral, as
those prevailing at the time for comparable transactions with persons
unaffiliated with the Company and did not involve more than the normal risk of
collectability or present other unfavorable features.
 
(20)           Adverse Actions.  Notwithstanding any other provision hereof,
knowingly take, or knowingly omit to take, any action that would result in any
of the conditions set forth in Section 1.2(c) not being satisfied, or any action
that would prevent the Company from performing its obligations under this
Agreement or the Other Private Placements or consummating the Closing, except as
required by applicable law.
 
(21)           Commitments.  Enter into any contract with respect to, or
otherwise agree or commit to do, any of the foregoing.
 
3.5           Bankruptcy Court Matters.  No later than the first business day
immediately following the date this Agreement becomes effective, the Company
shall file the Bankruptcy Case with the Bankruptcy Court.  The Company further
covenants and agrees that the terms of any reorganization plan submitted to the
Bankruptcy Court or any other court for confirmation shall not, and the Company
will not seek or support the entry by the Bankruptcy Court of any other order
that would, conflict with, supersede, abrogate, nullify or restrict the terms of
this Agreement, or in any way prevent or interfere with the consummation or
 

 
37

--------------------------------------------------------------------------------

 

performance of the transactions contemplated by this Agreement.  If any order of
the Bankruptcy Court relating to this Agreement shall be appealed by any person
(or a petition for certiorari or motion for reconsideration, amendment,
clarification, modification, vacation, stay, rehearing or re-argument shall be
filed with respect to any such order), the Company shall diligently defend
against such appeal, petition or motion.
 
ARTICLE IV
 
ADDITIONAL AGREEMENTS
 
4.1           Governance Matters.
 
(a)           Subject to the satisfaction of all legal, regulatory and
governance requirements, immediately or as promptly as practicable following the
Closing, the Company shall cause the Board of Directors to be reconstituted to
consist of eight (8) members as follows: Chris Bauer, the Investor Designated
Director, one representative designated by an investor in the Other Private
Placements, one representative designated by another investor in the Other
Private Placements, and four (4) independent directors reasonably acceptable to
the Company.
 
(b)           The Company shall cause the Investor Designated Director to be
elected or appointed on or in any event as promptly as practicable following the
Closing Date to the Board of Directors, subject to satisfaction of all legal,
regulatory and governance requirements regarding service as a member of the
Board of Directors.  Thereafter, for so long as the Investor beneficially owns
at least fifty percent (50%) or more of all of the Purchased Shares (a
“Qualifying Ownership Interest”), the Company shall recommend to its
stockholders the election of the Investor Designated Director to the Board of
Directors at the Company’s annual meeting and each successive annual meeting
until the Investor no longer has a Qualifying Ownership Interest, subject to
satisfaction of all legal, regulatory and governance requirements regarding
service as a director of the Company.  If the Investor no longer has a
Qualifying Ownership Interest, it shall have no further rights under this
Section 4.1 and, in each case, at the request of the Board of Directors, as
applicable, the Investor shall use all reasonable best efforts to cause the
Investor Designated Director to resign from the Board of Directors as promptly
as possible thereafter.  For purposes of this Agreement, the “Investor
Designated Director” means the individual designated in writing by the Investor
prior to the date hereof or such successor as the Investor shall designate as
provided herein in writing.
 
(c)           For so long as the Investor has a Qualifying Ownership Interest,
the Investor Designated Director shall, subject to applicable law, rules or
regulations, be the nominee of the Company and the Nominating Committee of the
Board of Directors (the “Nominating Committee”) to serve on the Board of
Directors.  The Company shall use its reasonable best efforts to have the
Investor Designated Director elected as director of the Company by the
shareholders of the Company and the Company shall solicit proxies for the
Investor Designated Director to the same extent as it does for any of its other
nominees to the Board of Directors.
 
(d)           Subject to Section 4.1(b), upon the death, disability,
resignation, retirement, disqualification or removal from office of an Investor
Designated Director, the Investor shall have the right to designate the
replacement for the Investor Designated Director,
 

 
38

--------------------------------------------------------------------------------

 

which replacement shall be reasonably acceptable to the Company and shall
satisfy all legal, regulatory and governance requirements regarding service as a
member of the Board of Directors.  The Board of Directors shall use its
reasonable best efforts to take all action required to fill the vacancy
resulting therefrom with such person (including such person, subject to
applicable law, rules or regulations, being the Company’s and the Nominating
Committee’s nominee to serve on the Board of Directors, calling a special
meeting of shareholders to vote on such person, using all reasonable best
efforts to have such person elected as director of the Company by the
shareholders of the Company and the Company soliciting proxies for such person
to the same extent as it does for any of its other nominees to the Board of
Directors).
 
(e)           The Investor Designated Director shall be entitled to the same
compensation, including fees, and the same indemnification and insurance
coverage in connection with his or her role as a director as the other members
of the Board of Directors and the Investor Designated Director and the Observer,
as the case may be, shall be entitled to reimbursement for documented,
reasonable out-of-pocket expenses incurred in attending meetings of the Board of
Directors, or any committee thereof, or the Bank Board, or any committee
thereof, to the same extent as the other members of the Board of Directors or
the Bank Board.  The Company shall notify the Investor Designated Director of
all regular meetings and special meetings of the Board of Directors and of all
regular and special meetings of any committee of the Board of Directors of which
the Investor Designated Director is a member in accordance with the applicable
bylaws and the Company and the Bank shall notify the Observer of all regular and
special meetings of the Bank Board and, as applicable, the Board of Directors to
the same extent as it notifies the members of the Bank Board and, as applicable,
the Board of Directors in accordance with the applicable bylaws.  The Company
shall provide the Investor Designated Director with copies of all notices,
minutes, consents and other material that they provide to all other members of
the Board of Directors concurrently as such materials are provided to the other
members and, subject to Section 4.1(f), the Bank shall provide the Observer with
copies of all notices, minutes, consents and other material it provides to all
members of the Bank Board and, as applicable, the Board of Directors
concurrently as such materials are provided to the members of the Bank Board
and, as applicable, the Board of Directors.
 
(f)           For so long as the Investor has a Qualifying Ownership Interest,
the Company shall, subject to applicable laws, rules or regulations, invite or
cause to be invited a person designated by the Investor and reasonably
acceptable to the Board of Directors (the “Observer”) to attend all meetings of
the board of directors of the Bank (the “Bank Board”) and all committees thereof
in a nonvoting observer capacity.  For so long as (i) the Investor holds any
Common Stock and (ii) the Investor Designated Director is not a member of the
Board of Directors, the Company shall invite or cause to be invited the Observer
to attend all meetings of the Board of Directors and all committees thereof in a
nonvoting observer capacity.  The Investor shall cause the Observer to agree to
hold in confidence and trust and to act in a fiduciary manner with respect to
all information provided to such Observer and the Company, the Bank, the Board
of Directors and the Bank Board, as applicable, shall have the right to withhold
any information (including notices, minutes, consents and other materials) and
to exclude the Observer from any meeting or portion thereof (1) if doing so is,
in the opinion of counsel to the Company or Bank, necessary to protect the
attorney-client privilege between the Company or the Bank and counsel or (2) if
the Board of Directors or the Bank Board, as applicable, determines in good
faith, after consultation with counsel, that fiduciary or regulatory
requirements under applicable law would
 

 
39

--------------------------------------------------------------------------------

 

make attendance by the Observer inappropriate.  The Observer shall have no right
to vote on any matters presented to the Board of Directors or the Bank Board.
 
(g)           The Company acknowledges that the Investor Designated Director may
have certain rights to indemnification, advancement of expenses and/or insurance
provided by the Investor and/or certain of its Affiliates (collectively, the
“Investor Indemnitors”).  The Company hereby agrees that with respect to a claim
by the Investor Designated Director for indemnification arising out his or her
service as a director of the Company (1) that it is the indemnitor of first
resort (i.e., its obligations to the Investor Designated Director are primary
and any obligation of the Investor Indemnitors to advance expenses or to provide
indemnification for the same expenses or liabilities incurred by the Investor
Designated Director are secondary), and (2) that it shall be required to advance
the full amount of expenses incurred by the Investor Designated Director and
shall be liable for the full amount of all expenses and liabilities incurred by
the Investor Designated Director, in each case to the extent legally permitted
and as required by the terms of this Agreement and the Amended Charter or bylaws
of the Bank (and any other agreement regarding indemnification between the
Company, on the one hand, and the Investor Designated Director, on the other
hand), subject to the satisfaction of any conditions imposed on the advancement
of expense as may be required by the Amended Charter or bylaws of the Company or
under applicable law and regulation, without regard to any rights the Investor
Designated Director may have against any Investor Indemnitor.  The Company
further agrees that no advancement or payment by any Investor Indemnitor on
behalf of the Investor Designated Director with respect to any claim for which
the Investor Designated Director has sought indemnification from the Company
shall affect the foregoing and the Investor Indemnitors shall have a right of
contribution and/or be subrogated to the extent of such advancement or payment
to all of the rights of recovery of the Investor Designated Director against the
Company.  The Company agrees that the Investor Indemnitors are express third
party beneficiaries of the terms of this Section 4.1(g).
 
4.2           Transfers; Legend; Form D.
 
(a)           The Investor acknowledges that the Purchased Shares have not been,
and, subject to Section 4.5, will not be, registered under the Securities Act or
under any state securities laws and agrees that (i) it will not sell or
otherwise dispose of any of the Purchased Shares, except in compliance with the
registration requirements or exemption provisions of the Securities Act and any
other applicable securities laws and (ii) prior to the six (6)
month  anniversary of the Closing (the “Lock-Up Date”), it shall not sell or
otherwise dispose of any Purchased Shares except to one or more Permitted
Transferees who shall have agreed in writing to be bound by the terms of this
Agreement pursuant to a joinder agreement reasonably satisfactory to the
Company.  Any attempt to sell or otherwise dispose of any Purchased Shares not
in compliance with this Agreement shall be null and void ab initio, and the
Company shall not, and shall cause any transfer agent not to, give any effect in
the Company’s stock records to such attempted sale or disposition.  “Permitted
Transferee” shall mean any general or limited partner, member, stockholder or
Affiliate of the Investor, or a trust the beneficiaries of which include only
such general or limited partner, member, shareholder or Affiliate; provided that
a transfer or other disposition to the general or limited partners, members or
stockholders of the Investor, or to a trust the beneficiaries of which include
only such general or limited partners, members, or stockholders of the Investor,
shall not be deemed to be a sale or other disposition to
 

 
40

--------------------------------------------------------------------------------

 

a Permitted Transferee unless the sale or other disposition is made on a pro
rata basis to all such partners, members or stockholders.
 
(b)           The Investor agrees that all certificates or other instruments
representing the Purchased Shares subject to this Agreement will bear a legend
substantially to the following effect:
 
“(1) THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR SECURITIES LAWS OF ANY STATE
AND MAY NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT WHILE A
REGISTRATION STATEMENT RELATING THERETO IS IN EFFECT UNDER SUCH ACT AND
APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION
UNDER SUCH ACT OR SUCH LAWS.
 
(2) THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO TRANSFER AND
OTHER RESTRICTIONS SET FORTH IN A STOCK PURCHASE AGREEMENT, DATED AS OF AUGUST
12, 2013, COPIES OF WHICH ARE ON FILE WITH THE SECRETARY OF THE ISSUER.”
 
(c)           Upon request of the Investor, upon receipt by the Company of an
opinion of counsel reasonably satisfactory to the Company to the effect that
such legend is no longer required under the Securities Act or applicable state
laws, as the case may be, the Company shall promptly cause the legend to be
removed from any certificate for any Purchased Shares.
 
(d)           The Company agrees to timely file a Form D with respect to the
Purchased Shares as required under Regulation D.  The Company, on or before the
Closing Date, shall take such action as the Company shall reasonably determine
is necessary in order to obtain an exemption for or to qualify the Common Stock
for sale to the Investor pursuant to this Agreement under applicable securities
or blue sky laws of the states of the United States (or to obtain an exemption
from such qualification).  The Company shall make all filings and reports
relating to the offer and sale of the Purchased Shares required under applicable
securities or blue sky laws of the states of the United States following the
Closing Date.
 
4.3           Indemnity.
 
(a)           From and after the Closing, the Company agrees to indemnify and
hold harmless the Investor and its Affiliates and each of their respective
officers, directors, direct or indirect partners or members, employees, agents
and investment advisors, and each person who controls the Investor within the
meaning of the Exchange Act and the rules and regulations promulgated
thereunder, to the fullest extent lawful, from and against any and all actions,
suits, claims, proceedings, costs, losses, liabilities, damages, expenses
(including reasonable attorneys’ fees and disbursements), amounts paid in
settlement and other costs (collectively, “Losses”) arising out of or resulting
from (1) any inaccuracy in or breach of any of the Company’s representations or
warranties in Section 2.2 of this Agreement, (2) the Company’s material
 

 
41

--------------------------------------------------------------------------------

 

breach of any agreements or covenants made by the Company in this Agreement or
(3) any Losses arising out of or resulting from any legal, administrative or
other proceedings instituted by any Governmental Entity, stockholder of the
Company or any other person (other than the Investor and its Affiliates and the
Company and the Company Subsidiaries) arising out of the transactions
contemplated by this Agreement (other than any Losses attributable to the acts,
errors or omissions on the part of the Investor, but not including the
transactions contemplated hereby).
 
(b)           A party entitled to indemnification hereunder (each, an
“Indemnified Party”) shall give written notice to the party indemnifying it (the
“Indemnifying Party”) of any claim with respect to which it seeks
indemnification promptly (and in no event more than thirty (30) days) after the
discovery by such Indemnified Party of any matters giving rise to a claim for
indemnification; provided that the failure of any Indemnified Party to give
notice as provided herein shall not relieve the Indemnifying Party of its
obligations under this Section 4.3 unless and to the extent that the
Indemnifying Party shall have been materially and adversely prejudiced by the
failure of such Indemnified Party to so notify such party.  Such notice shall
describe in reasonable detail such claim to the extent known by the Indemnified
Party.  In case any such action, suit, claim or proceeding is brought against an
Indemnified Party, the Indemnified Party shall be entitled to hire, at the cost
and expense of the Indemnifying Party, counsel and conduct the defense thereof;
provided, however, that the Indemnifying Party shall be entitled to assume and
conduct the defense thereof, unless the counsel to the Indemnified Party advises
such Indemnifying Party in writing that such claim involves a conflict of
interest (other than one of a monetary nature) that would make it inappropriate
for the same counsel to represent both the Indemnifying Party and the
Indemnified Party, in which case the Indemnified Party shall be entitled to
retain its own counsel at the cost and expense of the Indemnifying Party (except
that the Indemnifying Party shall only be liable for the legal fees and expenses
of one law firm for all Indemnified Parties, taken together with respect to any
single action or group of related actions).  If the Indemnifying Party assumes
the defense of any claim, all Indemnified Parties shall thereafter deliver to
the Indemnifying Party copies of all notices and documents (including court
papers) received by the Indemnified Party relating to the claim, and each
Indemnified Party shall cooperate in the defense or prosecution of such
claim.  Such cooperation shall include the retention and (upon the Indemnifying
Party’s request) the provision to the Indemnifying Party of records and
information that are reasonably relevant to such claim, and making employees
available on a mutually convenient basis to provide additional information and
explanation of any material provided hereunder.  The Indemnifying Party shall
not be liable for any settlement of any action, suit, claim or proceeding
effected without its written consent; provided, however, that the Indemnifying
Party shall not unreasonably withhold or delay its consent.  The Indemnifying
Party further agrees that it will not, without the Indemnified Party’s prior
written consent, settle or compromise any claim or consent to entry of any
judgment in respect thereof in any pending or threatened action, suit, claim or
proceeding in respect of which indemnification has been sought hereunder unless
such settlement or compromise (A) includes an unconditional release of such
Indemnified Party from all liability arising out of such action, suit, claim or
proceeding, (B) provides solely for the payment of money damages and not any
injunctive or equitable relief or criminal penalties and (C) does not create any
financial or other obligation on the part of an Indemnified Party which would
not be indemnified in full by the Indemnifying Party.
 

 
42

--------------------------------------------------------------------------------

 

(c)           For purposes of the indemnity contained in Sections 4.3(a)(1), all
qualifications and limitations set forth in the parties’ representations and
warranties as to “materiality,” “Material Adverse Effect” and words of similar
import, shall be disregarded in determining whether there shall have been any
inaccuracy in or breach of any representations and warranties in this Agreement.
 
(d)           The Company shall not be required to indemnify the Indemnified
Parties pursuant to Section 4.3(a)(1) (i) with respect to any claim for
indemnification if the amount of Losses with respect to such claim are less than
$25,000 (any claim involving Losses less than such amount being referred to as a
“De Minimis Claim”) and (ii) unless and until the aggregate amount of all Losses
incurred with respect to all claims (other than De Minimis Claims) pursuant to
Section 4.3(a)(1) exceed an amount equal to the product of (x) 2.85%, multiplied
by (y) the Purchase Price (the “Threshold Amount”), in which event the Company
shall be responsible for all Losses incurred by the Indemnified Party (without
regard to the Threshold Amount).  The cumulative indemnification obligations of
the Company hereunder shall in no event exceed the Purchase Price.
 
(e)           In the event of any transfer of the Purchased Shares to a third
party that is not a Permitted Transferee of the Investor, the Company shall have
no obligations under this Section 4.3 to such transferee.  The indemnity
provided for in this Section 4.3 shall be the sole and exclusive monetary remedy
of Indemnified Parties after the Closing for any inaccuracy of any of the
representations and warranties contained in Sections 2.2 and 2.3 of this
Agreement or any other breach of any covenant or agreement contained in this
Agreement; provided that nothing herein shall limit in any way any such party’s
remedies in respect of fraud, intentional misrepresentation or omission or
intentional misconduct by the other party in connection with the transactions
contemplated hereby.  No party to this Agreement (or any of its Affiliates)
shall, in any event, be liable or otherwise responsible to any other party (or
any of its Affiliates) for any punitive damages of such other party (or any of
its Affiliates) arising out of or relating to this Agreement or the performance
or breach hereof.
 
(f)           Any indemnification payments pursuant to this Section 4.3 shall be
treated as an adjustment to the Purchase Price for the Purchased Shares for U.S.
federal income and applicable state and local Tax purposes, unless a different
treatment is required by applicable law.
 
4.4           Preemptive Rights.
 
(a)           Following the Closing, for so long as the Investor has a
Qualifying Ownership Interest, if the Company proposes to issue (a “New
Issuance”) any equity (including shares of Common Stock or shares of Company
Preferred Stock), or any securities, options or debt that are convertible or
exchangeable into equity or that include an equity component (any such security,
a “New Security”), the Company shall provide written notice of such proposed New
Issuance to the Investor no later than fifteen (15) business days prior to the
anticipated issuance date (the “Preemptive Rights Notice”).  The Investor shall
have the right to purchase for cash, at the price and on the same terms and
conditions and at the same time as the New Issuance, such number of New
Securities as are required to enable it to maintain its proportionate Common
Stock-equivalent interest in the Company immediately prior to any such issuance
of New Securities (the “Preemptive Amount”).  The Preemptive Rights Notice shall
set forth all
 

 
43

--------------------------------------------------------------------------------

 

material terms and conditions of the New Issuance, including the number New
Securities proposed to be issued, the issue price and the maximum number of New
Securities that the Investor may purchase in the New Issuance pursuant to the
immediately preceding sentence.
 
(b)           The Investor may elect to participate in the New Issuance to the
extent described in Section 4.4(a) by delivering an irrevocable written notice
to the Company by the date specified by the Company in the Preemptive Rights
Notice (which shall be no later than three (3) business days before the
anticipated date of the New Issuance), setting forth the number of shares the
Investor wishes to purchase in the New Issuance up to its Preemptive Amount;
provided that in order to exercise rights under this Section 4.4 (“Preemptive
Rights”), the Investor must execute all customary transaction documentation in
connection with such New Issuance on the same terms as any other participant in
the New Issuance; provided, further, that in the event that the Company is
issuing more than one type or class of New Securities in connection with such
New Issuance, the Investor participating in such issuance shall be required to
acquire the same percentage of all such types and classes of securities.
 
(c)           The closing of the acceptances of the Preemptive Rights shall take
place at the same time as the closing(s) under definitive agreements with other
participants in the New Issuance, which in any event shall occur within ninety
(90) days after the anticipated date of the New Issuance as set forth in the
Preemptive Rights Notice.  In the event that the New Issuance is not consummated
within the time frame described above, the Company’s right to consummate such
New Issuance shall expire and the Company shall be required to comply with the
procedures set forth in this Section 4.4 prior to any subsequent New
Issuance.  At the consummation of any New Issuance, the Company shall issue
certificates to the Investor promptly following payment by the Investor of the
purchase price for such exercise in accordance with the terms and conditions as
specified in the Preemptive Rights Notice.
 
(d)           Notwithstanding anything to the contrary herein, the Investor
shall not have any Preemptive Rights in connection with (i) any issuance of New
Securities to management, consultants, employees, officers or directors of the
Company pursuant to management or employee incentive programs or plans approved
by the Board of Directors (including any such programs or plans in existence on
the date hereof), (ii) any issuance, delivery or sale of New Securities by the
Company to any person as consideration in connection with (but not in connection
with raising capital to fund) (1) an acquisition or strategic business
combination approved by the Board of Directors or (2) an investment by the
Company approved by the Board of Directors in any party which is not prior to
such transaction an Affiliate of the Company (whether by merger, consolidation,
stock swap, sale of assets or securities, or otherwise), (iii) any issuance,
delivery or sale of New Securities in any registered public offering or (iv) any
issuance of New Securities in connection with any stock split, stock dividend
paid on a proportionate basis to all holders of the affected class of capital
stock or recapitalization approved by the Board of Directors (any such issuance,
an “Exempted Issuance”).
 
(e)           Notwithstanding the foregoing provisions of this Section 4.4, if a
majority of the directors of the Board of Directors determines that the Company
must issue equity or debt securities on an expedited basis, then the Company may
consummate the proposed issuance or sale of such securities (“Expedited
Issuance”) and then comply with the provisions of this Section 4.4 provided that
(i) the purchaser(s) of such New Securities has consented in writing to
 

 
44

--------------------------------------------------------------------------------

 

the issuance of additional New Securities in accordance with the provisions of
this Section 4.4, and (ii) the sale of any such additional New Securities under
this Section 4.4(e) to the Investor and certain other investors in the Other
Private Placements pursuant to this Section 4.4 and similar provisions in the
other stock purchase agreements in the Other Private Placements shall be
consummated as promptly as is practicable but in any event no later than ninety
(90) days subsequent to the date on which the Company consummates the Expedited
Issuance under this Section 4.4(e).  Notwithstanding anything to the contrary
herein, the consent of the purchasers of such New Securities shall not be
required in connection with any Expedited Issuance undertaken at the written
direction of the applicable federal regulator of the Company or the Bank.
 
(f)           In addition, the Investor shall not have any Preemptive Rights in
connection with any issuance of New Securities to the extent that a majority of
the Board of Directors determines that such issuance would materially increase
the risk of or cause an “ownership change” within the meaning of Section 382 of
the Code.
 
4.5           Registration Rights.
 
(a)           Registration.
 
(1)           Subject to the terms and conditions of this Agreement, the Company
covenants and agrees that as promptly as practicable after the Closing Date (and
in any event, no later than the date that is ninety (90) days after the Closing
Date), (i) the Company shall have prepared and filed with the SEC one or more
Shelf Registration Statements on Form S-1 covering the resale of Registrable
Securities and the Company shall use reasonable best efforts to cause such Shelf
Registration Statement to be declared or become effective and to keep such Shelf
Registration Statement continuously effective and in compliance with the
Securities Act and usable for resale of such Registrable Securities for a period
from the date of its initial effectiveness until the time as there are no such
Registrable Securities remaining (including by refiling such Shelf Registration
Statement (or a new Shelf Registration Statement) if the initial Shelf
Registration Statement expires) and (ii) the Company shall register the
Registrable Securities on Form S-3 promptly after such form is available.
 
(2)           Any registration pursuant to this Section 4.5(a) shall be effected
by means of a shelf registration under the Securities Act (a “Shelf Registration
Statement”) in accordance with the methods and distribution set forth in the
Shelf Registration Statement and Rule 415.  If the Investor or any other holder
of Registrable Securities to whom the registration rights conferred by this
Agreement have been transferred in compliance with this Agreement intends to
distribute any Registrable Securities by means of an underwritten offering it
shall promptly so advise the Company and the Company shall take all reasonable
steps to facilitate such distribution, including the actions required pursuant
to Section 4.5(c).  The lead underwriters in any such distribution shall be
selected by the holders of a majority of the Registrable Securities to be
distributed hereunder (provided that such lead underwriters shall be reasonably
acceptable to the Company).
 

 
45

--------------------------------------------------------------------------------

 

(3)           The Company shall not be required to effect a registration
(including a resale of Registrable Securities from an effective Shelf
Registration Statement):
 
(i)           with respect to securities that are not Registrable Securities or
with respect to Registrable Securities that cannot be sold under a registration
statement as a result of the transfer restrictions set forth herein;
 
(ii)           during any Scheduled Black-out Periods, with respect to any
resale of Registrable Securities from an effective Shelf Registration Statement
by the Investor only if the Investor, at such time, has an Investor Designated
Director or appointed an Observer pursuant to this Agreement; or
 
(iii)           if the Company has notified the Investor and all other Holders
that in the good faith judgment of the Board of Directors, it would be
materially detrimental to the Company or its security holders for such
registration to be effected at such time, in which event the Company shall have
the right to defer such registration for a period of not more than forty five
(45) days after receipt of the request of the Investor or any other Holder;
provided that such right to delay a registration pursuant to this clause (iii)
shall be exercised by the Company (x) only if the Company has generally
exercised (or is concurrently exercising) similar black-out rights (if any)
against holders of similar securities that have registration rights and (y) not
more than two times in any twelve (12)-month period and not more than ninety
(90) days in the aggregate in any twelve (12)-month period.
 
The Company shall provide the Investor written notice of any Scheduled Black-out
Period, if applicable to such Investor, no later than five (5) business days
prior to the commencement of such Scheduled Black-out Period.
 
(4)           If during any period when the Shelf Registration Statement is not
effective or available, the Company proposes to register any of its securities,
other than a registration pursuant to Section 4.5(a)(1) or a Special
Registration, and the registration form to be filed may be used for the
registration or qualification for distribution of Registrable Securities, the
Company shall give prompt written notice to the Investor and all other Holders
of its intention to effect such a registration (but in no event less than ten
(10) business days prior to the anticipated filing date) and shall include in
such registration all Registrable Securities with respect to which the Company
has received written requests for inclusion therein within ten (10) business
days after the date of the Company’s notice (a “Piggyback Registration”).  Any
such person that has made such a written request may withdraw its Registrable
Securities from such Piggyback Registration by giving written notice to the
Company and the managing underwriter, if any, on or before the fifth
(5th)  business day prior to the planned effective date of such Piggyback
Registration.  The Company may terminate or withdraw any registration under this
Section 4.5(a)(4) prior to the effectiveness of such registration, whether or
not the Investor or any other Holders have elected to include Registrable
Securities in such registration.
 

 
46

--------------------------------------------------------------------------------

 

(5)           If the registration referred to in Section 4.5(a)(4) is proposed
to be underwritten, the Company shall so advise the Investor and all other
Holders as a part of the written notice given pursuant to Section 4.5(a)(4).  In
such event, the right of the Investor and all other Holders to registration
pursuant to this Section 4.5(a) shall be conditioned upon such persons’
participation in such underwriting and the inclusion of such person’s
Registrable Securities in the underwriting, and each such person shall (together
with the Company and the other persons distributing their securities through
such underwriting) enter into an underwriting agreement in customary form with
the underwriter or underwriters selected for such underwriting by the
Company.  If any participating person disapproves of the terms of the
underwriting, such person may elect to withdraw therefrom by written notice to
the Company, the managing underwriter and the Investor.
 
(6)           Except for the registration rights granted to certain other
investors in the Other Private Placements, the Company represents and warrants
that it has not granted to any holder of its securities and agrees that it shall
not grant “piggyback” registration rights to one or more third parties to
include their securities in the Shelf Registration Statement or in an
underwritten offering under the Shelf Registration Statement pursuant to Section
4.5(a)(2).  If (x) the Company grants “piggyback” registration rights to certain
other investors in the Other Private Placements to include their securities in
an underwritten offering under the Shelf Registration Statement pursuant to
Section 4.5(a)(2) or (y) a Piggyback Registration under Section 4.5(a)(4)
relates to an underwritten primary offering on behalf of the Company, and in
either case the managing underwriters advise the Company that in their
reasonable opinion the number of securities requested to be included in such
offering exceeds the number which can be sold without adversely affecting the
marketability of such offering (including an adverse effect on the per share
offering price), the Company shall include in such registration or prospectus
only such number of securities that in the reasonable opinion of such
underwriters can be sold without adversely affecting the marketability of the
offering (including an adverse effect on the per share offering price), which
securities shall be so included in the following order of priority:  (i) first,
in the case of a Piggyback Registration under Section 4.5(a)(4), the securities
the Company proposes to sell, (ii) second, Registrable Securities of the
Investor and all other Holders who have requested registration of Registrable
Securities pursuant to Sections 4.5(a)(2) or 4.5(a)(4) of this Agreement, as
applicable, pro rata on the basis of the aggregate number of such securities or
shares subject to such request and (iii) third, any other securities of the
Company that have been requested to be so included, subject to the terms of this
Agreement.
 
(b)           Expenses of Registration.  All Registration Expenses incurred in
connection with any registration, qualification or compliance hereunder shall be
borne by the Company.  Without limiting the foregoing, the Company shall bear
its internal expenses (including all salaries and expenses of their officers and
employees performing legal, accounting or other duties) and expenses of any
person, including special experts, retained by the Company.  All Selling
Expenses incurred in connection with any registrations hereunder shall be borne
by the Holders selling in such registration pro rata on the basis of the
aggregate number of securities or shares being sold.
 

 
47

--------------------------------------------------------------------------------

 

(c)           Obligations of the Company.  The Company shall use its reasonable
best efforts for so long as there are Registrable Securities outstanding, to
take such actions as are under its control to remain a well-known seasoned
issuer (as defined in Rule 405 under the Securities Act) if it becomes eligible
for such status in the future and not become an ineligible issuer (as defined in
Rule 405 under the Securities Act).  In addition, whenever required to effect
the registration of any Registrable Securities or facilitate the distribution of
Registrable Securities pursuant to an effective Shelf Registration Statement,
the Company shall, as expeditiously as reasonably practicable:
 
(1)           By 9:30 a.m., New York City time on the first business day after
the Effective Date of a Shelf Registration Statement, file a final prospectus
with the SEC as required by Rule 424(b) under the Securities Act.
 
(2)           Provide to each Holder a copy of any disclosure regarding the plan
of distribution or the selling Holder, in each case, with respect to such
Holder, at least three (3) business days in advance of any filing with the SEC
of any registration statement or any amendment or supplement thereto that amends
such information.
 
(3)           Prepare and file with the SEC a prospectus supplement with respect
to a proposed offering of Registrable Securities pursuant to an effective
registration statement and, subject to this Section 4.5(c), keep such
registration statement effective or such prospectus supplement current.
 
(4)           Prepare and file with the SEC such amendments and supplements to
the applicable registration statement and the prospectus or prospectus
supplement used in connection with such registration statement as may be
necessary to comply with the provisions of the Securities Act with respect to
the disposition of all securities covered by such registration statement.
 
(5)           Furnish to the Holders and any underwriters such number of correct
and complete copies of the applicable registration statement and each such
amendment and supplement thereto (including in each case all exhibits) and of a
prospectus, including a preliminary prospectus, in conformity with the
requirements of the Securities Act, and such other documents as they may
reasonably request in order to facilitate the disposition of Registrable
Securities owned or to be distributed by them.
 
(6)           Use its reasonable best efforts to register and qualify the
securities covered by such registration statement under such other securities or
blue sky laws of such jurisdictions as shall be reasonably requested by the
Holders or any managing underwriter(s), to keep such registration or
qualification in effect for so long as such registration statement remains in
effect, and to take any other action which may be reasonably necessary to enable
such seller to consummate the disposition in such jurisdictions of the
securities owned by such Holder; provided that the Company shall not be required
in connection therewith or as a condition thereto to qualify to do business or
to file a general consent to service of process in any such states or
jurisdictions.
 

 
48

--------------------------------------------------------------------------------

 

(7)           Notify each Holder of Registrable Securities at any time when a
prospectus relating thereto is required to be delivered under the Securities Act
of the happening of any event as a result of which the applicable prospectus, as
then in effect, includes an untrue statement of a material fact or omits to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in light of the circumstances then existing
(which notice shall not contain any material non-public information).
 
(8)           Give written notice to the Holders:
 
 
(A)
when any registration statement filed pursuant to Section 4.5(a) or any
amendment thereto has been filed with the SEC (except for any amendment effected
by the filing of a document with the SEC pursuant to the Exchange Act) and when
such registration statement or any post-effective amendment thereto has become
effective;

 
 
(B)
of any request by the SEC for amendments or supplements to any registration
statement or the prospectus included therein or for additional information;

 
 
(C)
of the issuance by the SEC of any stop order suspending the effectiveness of any
registration statement or the initiation of any proceedings for that purpose;

 
 
(D)
of the receipt by the Company or its legal counsel of any notification with
respect to the suspension of the qualification of the Common Stock for sale in
any jurisdiction or the initiation or threatening of any proceeding for such
purpose;

 
 
(E)
of the happening of any event that requires the Company to make changes in any
effective registration statement or the prospectus related to the registration
statement in order to make the statements therein not misleading (which notice
shall be accompanied by an instruction to suspend the use of the prospectus
until the requisite changes have been made); and

 
 
(F)
if at any time the representations and warranties of the Company contained in
any underwriting agreement contemplated by Section 4.5(c)(12) cease to be true
and correct,

 
in each case which notice shall not contain any material nonpublic information.
 

 
49

--------------------------------------------------------------------------------

 

(9)           Use its reasonable best efforts to prevent the issuance or obtain
the withdrawal of any order suspending the effectiveness of any registration
statement referred to in Section 4.5(c)(8)(C) at the earliest practicable time.
 
(10)           Upon the occurrence of any event contemplated by Section
4.5(c)(7) or 4.5(c)(8)(E) and subject to the Company’s rights under Section
4.5(d), the Company shall promptly prepare a post-effective amendment to such
registration statement or a supplement to the related prospectus or file any
other required document so that, as thereafter delivered to the Holders and any
underwriters, the prospectus shall not contain an untrue statement of a material
fact or omit to state any material fact necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading.
 
(11)           Use reasonable best efforts to procure the cooperation of the
Company’s transfer agent in settling any offering or sale of Registrable
Securities, including with respect to the transfer of physical stock
certificates into book-entry form in accordance with any procedures reasonably
requested by the Holders or any managing underwriter(s).
 
(12)           If an underwritten offering is requested pursuant to Section
4.5(a)(2), enter into an underwriting agreement in customary form, scope and
substance and take all such other actions reasonably requested by the Holders of
a majority of the Registrable Securities being sold in connection therewith or
by the managing underwriter(s), if any, to expedite or facilitate the
underwritten disposition of such Registrable Securities, and in connection
therewith in any underwritten offering (including making members of management
and executives of the Company available to participate in “road shows,” similar
sales events and other marketing activities), (i) make such representations and
warranties to the Holders that are selling stockholders and the managing
underwriter(s), if any, with respect to the business of the Company and the
Company Subsidiaries, and the Shelf Registration Statement, prospectus and
documents, if any, incorporated or deemed to be incorporated by reference
therein, in each case, in customary form, substance and scope, and, if true,
confirm the same if and when requested, (ii) use its reasonable best efforts to
furnish the underwriters with opinions of counsel to the Company, addressed to
the managing underwriter(s), if any, covering the matters customarily covered in
such opinions requested in underwritten offerings, (iii) use its reasonable best
efforts to obtain “cold comfort” letters from the independent certified public
accountants of the Company (and, if necessary, any other independent certified
public accountants of any business acquired by the Company for which financial
statements and financial data are included in the Shelf Registration Statement)
who have certified the financial statements included in such Shelf Registration
Statement, addressed to each of the managing underwriter(s), if any, such
letters to be in customary form and covering matters of the type customarily
covered in “cold comfort” letters, (iv) if an underwriting agreement is entered
into, the same shall contain indemnification provisions and procedures customary
in underwritten offerings, and (v) deliver such documents and certificates as
may be reasonably requested by the Holders of a majority of the Registrable
Securities being sold in connection therewith, their counsel and the managing
underwriter(s), if any, to evidence the continued validity of the
representations
 

 
50

--------------------------------------------------------------------------------

 

and warranties made pursuant to clause (i) above and to evidence compliance with
any customary conditions contained in the underwriting agreement or other
agreement entered into by the Company.
 
(13)           Make available for inspection by a representative of Holders that
are selling stockholders, the managing underwriter(s), if any, and any attorneys
or accountants retained by such Holders or managing underwriter(s), at the
offices where normally kept, during reasonable business hours, financial and
other records, pertinent corporate documents and properties of the Company, and
cause the officers, directors and employees of the Company to supply all
information, in each case, reasonably requested by any such representative,
managing underwriter(s), attorney or accountant in connection with such Shelf
Registration Statement.
 
(14)           Cause all such Registrable Securities to be listed on each
securities exchange on which similar securities issued by the Company are then
listed or, if no similar securities are then listed on any securities exchange,
use its reasonable best efforts to cause all such Registrable Securities to be
listed on the New York Stock Exchange or the NASDAQ, as determined by the
Company, including, but not limited to, using commercially reasonable efforts to
effect a reverse stock split (including any shareholder approvals in connection
therewith), at a ratio sufficient to satisfy the minimum bid price requirements
for listing the Common Stock on the New York Stock Exchange or the NASDAQ.
 
(15)           If requested by Holders of a majority of the Registrable
Securities being registered and/or sold in connection therewith, or the managing
underwriter(s), if any, promptly include in a prospectus supplement or amendment
such information as the Holders of a majority of the Registrable Securities
being registered and/or sold in connection therewith or managing underwriter(s),
if any, may reasonably request in order to permit the intended method of
distribution of such securities and make all required filings of such prospectus
supplement or such amendment as soon as practicable after the Company has
received such request.
 
(16)           Timely provide to its security holders earning statements
satisfying the provisions of Section 11(a) of the Securities Act and Rule 158
thereunder.
 
(d)           Suspension of Sales.  During (i) any Scheduled Black-out Period
(other than with respect to any resale of Registrable Securities from an
effective Shelf Registration Statement if the Investor, at such time, does not
have an Investor Designated Director or has not appointed an Observer pursuant
to this Agreement) or (ii) upon receipt of written notice from the Company that
a registration statement, prospectus or prospectus supplement contains or may
contain an untrue statement of a material fact or omits or may omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading or that circumstances exist that make inadvisable use of
such registration statement, prospectus or prospectus supplement, each Holder of
Registrable Securities shall forthwith discontinue disposition of Registrable
Securities pursuant to such registration statement until termination of such
Scheduled Black-out Period (if applicable) or until such Holder has received
copies of a supplemented or amended prospectus or prospectus supplement, or
until such Holder is advised
 

 
51

--------------------------------------------------------------------------------

 

in writing by the Company that the use of the prospectus and, if applicable,
prospectus supplement may be resumed, and, if so directed by the Company, such
Holder shall deliver to the Company (at the Company’s expense) all copies, other
than permanent file copies then in such Holder’s possession, of the prospectus
and, if applicable, prospectus supplement covering such Registrable Securities
current at the time of receipt of such notice.  The total number of days that
any such suspension under clause (ii) of the foregoing may be in effect in any
twelve (12)-month period shall not exceed ninety (90) days.
 
(e)           Termination of Registration Rights.  A Holder’s registration
rights as to any securities held by such Holder (and its Affiliates, partners,
members and former members) shall not be available unless such securities are
Registrable Securities.
 
(f)           Furnishing Information.
 
(1)           Neither the Investor nor any Holder shall use any free writing
prospectus (as defined in Rule 405) in connection with the sale of Registrable
Securities without the prior written consent of the Company.
 
(2)           It shall be a condition precedent to the obligations of the
Company to take any action pursuant to Section 4.5(c) that the Investor and/or
the selling Holders and the underwriters, if any, shall furnish to the Company
such information regarding themselves, the Registrable Securities held by them
and the intended method of disposition of such securities as shall be required
to effect the registered offering of their Registrable Securities.
 
(g)           Indemnification.
 
(1)           The Company agrees to indemnify each Holder and, if a Holder is a
person other than an individual, such Holder’s officers, directors, employees,
agents, representatives, investment advisors and Affiliates, and each person, if
any, that controls a Holder within the meaning of the Securities Act (each, an
“Indemnitee”), against any and all Losses, joint or several, arising out of or
based upon any untrue statement or alleged untrue statement of material fact
contained in any registration statement, including any preliminary prospectus or
final prospectus contained therein or any amendments or supplements thereto or
any documents incorporated therein by reference or contained in any free writing
prospectus (as such term is defined in Rule 405) prepared by the Company or
authorized by it in writing for use by such Holder (or any amendment or
supplement thereto); or any omission to state therein a material fact required
to be stated therein or necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading; provided that the
Company shall not be liable to such Indemnitee in any such case to the extent
that any such Losses arise out of or are based upon (i) an untrue statement or
omission made in such registration statement, including any such preliminary
prospectus or final prospectus contained therein or any such amendments or
supplements thereto or contained in any free writing prospectus (as such term is
defined in Rule 405) prepared by the Company or authorized by it in writing for
use by such Holder (or any amendment or supplement thereto), in reliance upon
and in conformity with information regarding such Indemnitee or its plan of
distribution or
 

 
52

--------------------------------------------------------------------------------

 

ownership interests which was furnished in writing to the Company by such
Indemnitee expressly for use in connection with such registration statement,
including any such preliminary prospectus or final prospectus contained therein
or any such amendments or supplements thereto, or (ii) offers or sales effected
by or on behalf such Indemnitee “by means of” (as defined in Rule 159A) a “free
writing prospectus” (as defined in Rule 405) that was not authorized in writing
by the Company.  In the event of any third party claim asserted against any
Indemnitee, the procedures set forth in Section 4.3(b) shall apply to the
defense of any such claim.
 
(2)           If the indemnification provided for in Section 4.5(g)(1) is
unavailable to an Indemnitee with respect to any Losses or is insufficient to
hold the Indemnitee harmless as contemplated therein, then the Company, in lieu
of indemnifying such Indemnitee, shall contribute to the amount paid or payable
by such Indemnitee as a result of such Losses in such proportion as is
appropriate to reflect the relative fault of the Indemnitee, on the one hand,
and the Company, on the other hand, in connection with the statements or
omissions which resulted in such Losses as well as any other relevant equitable
considerations.  The relative fault of the Company, on the one hand, and of the
Indemnitee, on the other hand, shall be determined by reference to, among other
factors, whether the untrue statement of a material fact or omission to state a
material fact relates to information supplied by the Company or by the
Indemnitee and the parties’ relative intent, knowledge, access to information
and opportunity to correct or prevent such statement or omission; the Company
and each Holder agree that it would not be just and equitable if contribution
pursuant to this Section 4.5(g)(2) were determined by pro rata allocation or by
any other method of allocation that does not take account of the equitable
considerations referred to in Section 4.5(g)(1).  No Indemnitee guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from the Company if the
Company was not guilty of such fraudulent misrepresentation.
 
(3)           The indemnity and contribution agreements contained in this
Section 4.5(g) are in addition to any liability that the Company may have to the
Indemnitees and are not in diminution or limitation of the indemnification
provisions under Section 4.3 of this Agreement.
 
(h)           Assignment of Registration Rights.  The rights of the Investor to
registration of Registrable Securities pursuant to Section 4.5(a) may be
assigned by the Investor to a transferee or assignee of Registrable Securities
to which (i) there is transferred to such transferee no less than twenty five
percent (25%) of all Registrable Securities held by it and (ii) such Transfer is
permitted under the terms hereof; provided, however, that the transferor shall,
within ten (10) days after such transfer, furnish to the Company written notice
of the name and address of such transferee or assignee and the number and type
of Registrable Securities that are being assigned.
 
(i)           Holdback.  With respect to any underwritten offering of
Registrable Securities by the Investor or other Holders pursuant to this Section
4.5, the Company agrees not to effect (other than pursuant to such registration
or pursuant to a Special Registration) any public sale or distribution, or to
file any Shelf Registration Statement (other than such
 

 
53

--------------------------------------------------------------------------------

 

registration or a Special Registration) covering any of its equity securities,
or any securities convertible into or exchangeable or exercisable for such
securities, during the period not to exceed ten (10) days prior and sixty (60)
days following the effective date of such offering or such longer period up to
ninety (90) days as may be requested by the managing underwriter.  The Company
also agrees to cause each of its directors and senior executive officers to
execute and deliver customary lockup agreements in such form and for such time
period up to ninety (90) days as may be requested by the managing
underwriter.  “Special Registration” means the registration of (i) equity
securities and/or options or other rights in respect thereof solely registered
on Form S-4 or Form S-8 (or successor form) or (ii) shares of equity securities
and/or options or other rights in respect thereof to be offered to directors,
members of management, employees, consultants, customers, lenders or vendors of
the Company or Company Subsidiaries or in connection with dividend reinvestment
plans.
 
(j)           Rule 144.  With a view to making available to the Investor and
Holders the benefits of certain rules and regulations of the SEC which may
permit the sale of the Registrable Securities to the public without
registration, the Company agrees to use its reasonable best efforts to:
 
(1)           make and keep adequate and current public information with respect
to the Company available, as those terms are understood and defined in Rule
144(c)(1) or any similar or analogous rule promulgated under the Securities Act,
at all times after the effective date of this Agreement;
 
(2)           file with the SEC, in a timely manner, all reports and other
documents required of the Company under the Exchange Act, and if at any time the
Company is not required to file such reports, make available, upon the request
of any Holder, such information necessary to permit sales pursuant to Rule 144A
(including the information required by Rule 144A(d)(4) and the Securities Act);
 
(3)           so long as the Investor or a Holder owns any Registrable
Securities, furnish to the Investor or such Holder forthwith upon request:  (x)
a written statement by the Company as to its compliance with the reporting
requirements of Rule 144 under the Securities Act, and of the Exchange Act; (y)
a copy of the most recent annual or quarterly report of the Company; and (z)
such other reports and documents as the Investor or Holder may reasonably
request in availing itself of any rule or regulation of the SEC allowing it to
sell any such securities without registration; and
 
(4)           to take such further action as any Holder may reasonably request,
all to the extent required from time to time to enable such Holder to sell
Registrable Securities without registration under the Securities Act.
 
(k)           As used in this Section 4.5, the following terms shall have the
following respective meanings:
 
(1)           “Holder” means the Investor and any other holder of Registrable
Securities to whom the registration rights conferred by this Agreement have been
transferred in compliance with Section 4.5(h) hereof.
 

 
54

--------------------------------------------------------------------------------

 

(2)           “Holders’ Counsel” means one counsel for the selling Holders
chosen by Holders holding a majority interest in the Registrable Securities
being registered.
 
(3)           “Register,” “registered” and “registration” shall refer to a
registration effected by preparing and (a) filing a registration statement in
compliance with the Securities Act and applicable rules and regulations
thereunder, and the declaration or ordering of effectiveness of such
registration statement or (b) filing a prospectus and/or prospectus supplement
in respect of an appropriate effective registration statement on Form S-3.
 
(4)           “Registrable Securities” means (A) all Common Stock held by the
Investor from time to time and (B) any equity securities issued or issuable
directly or indirectly with respect to the Common Stock referred to in the
foregoing clause (a) by way of conversion, exercise or exchange thereof or stock
dividend or stock split or in connection with a combination of shares,
recapitalization, reclassification, merger, amalgamation, arrangement,
consolidation or other reorganization, provided that, once issued, such
securities shall not be Registrable Securities when (i) they are sold pursuant
to an effective registration statement under the Securities Act, (ii) they may
be sold pursuant to Rule 144 without limitation thereunder on volume or manner
of sale and without the requirement for the Company to be in compliance with the
current public information requirements under Rule 144(c)(1) (or Rule 144(i)(2),
if applicable), (iii) they shall have ceased to be outstanding or (iv) they have
been sold in a private transaction in which the transferor’s rights under this
Agreement are not assigned to the transferee of the securities.  No Registrable
Securities may be registered under more than one registration statement at one
time.
 
(5)           “Registration Expenses” means all expenses incurred by the Company
in effecting any registration pursuant to this Agreement (whether or not any
registration or prospectus becomes effective or final) or otherwise complying
with its obligations under this Section 4.5, including, without limitation, all
registration, filing and listing fees, printing expenses, fees and disbursements
of counsel for the Company, blue sky fees and expenses, expenses incurred in
connection with any “road show,” the reasonable fees and disbursements of
Holders’ Counsel (not to exceed $50,000), and expenses of the Company’s
independent accountants in connection with any regular or special reviews or
audits incident to or required by any such registration, but shall not include
Selling Expenses.
 
(6)           “Rule 144,” “Rule 144A,” “Rule 158,” “Rule 159A,” “Rule 405”,
“Rule 415” and “Rule 424” mean, in each case, such rule promulgated under the
Securities Act (or any successor provision), as the same shall be amended from
time to time.
 
(7)           “Scheduled Black-out Period” means the period from and including
the fifteenth (15th) day of the third (3rd) month of a fiscal quarter of the
Company to and including the business day after the day on which the Company
publicly releases its earnings for such fiscal quarter.
 

 
55

--------------------------------------------------------------------------------

 

(8)           “Selling Expenses” means all discounts, selling commissions and
stock transfer taxes applicable to the sale of Registrable Securities and fees
and disbursements of counsel for any Holder (other than the fees and
disbursements of Holders’ Counsel included in Registration Expenses).
 
(l)           At any time, any holder of Registrable Securities (including any
Holder) may elect to forfeit its rights set forth in this Section 4.5 from that
date forward; provided, that a Holder forfeiting such rights shall nonetheless
be entitled to participate under Sections 4.5(a)(4)-(6) in any Pending
Underwritten Offering to the same extent that such Holder would have been
entitled to if the holder had not withdrawn; and provided, further, that no such
forfeiture shall terminate a Holder’s rights or obligations under Section 4.5(f)
with respect to any prior registration or Pending Underwritten
Offering.  “Pending Underwritten Offering” means, with respect to any Holder
forfeiting its rights pursuant to this Section 4.5(l), any underwritten offering
of Registrable Securities in which such Holder has advised the Company of its
intent to register its Registrable Securities either pursuant to Section
4.5(a)(2) or Section 4.5(a)(4) prior to the date of such Holder’s forfeiture.
 
4.6           Takeover Laws; No Rights Triggered.
 
(a)           If any Takeover Law may become, or may purport to be, applicable
to the Transactions, the Company and the members of the Board of Directors shall
grant such approvals and take such actions as are necessary so that the
Transactions may be consummated, as promptly as practicable, on the terms
contemplated by this Agreement, as the case may be, and otherwise act to
eliminate or minimize the effects of any Takeover Law on any of the
Transactions.
 
(b)           The Company and the Board of Directors hereby agree not to deem or
treat the Investor and each of its “Permissible Transferees” as an “Acquiring
Person” (as defined in the Company Rights Agreement) as a result of the
consummation of the Transactions, including the purchase of the Purchased Shares
or the transfer of any Purchased Shares to a “Permissible Transferee.”  The
Company hereby identifies and agrees to treat the Investor as a “Large Investor”
for purposes of the Articles of Incorporation of the Company (as amended
following the completion of the Delaware Conversion and the effectiveness of the
Amended Charter).
 
4.7           Avoidance of Control.
 
(a)           Each of the Company and the Investor agrees to cooperate and use
its reasonable best efforts to ensure that none of the Investor nor any of its
Affiliates will become, control, or be deemed to control a “savings and loan
holding company” within the meaning of the HOLA.  The Company shall not
knowingly take any action which would reasonably be expected to result in any of
the Investor or its Affiliates becoming, or controlling, a “savings and loan
holding company” within the meaning of the HOLA.
 
(b)           Notwithstanding anything to the contrary in this Agreement,
neither the Company nor any Company Subsidiary shall knowingly take any action
(including any redemption, repurchase, or recapitalization of Common Stock or
securities or rights, options or
 

 
56

--------------------------------------------------------------------------------

 

warrants to purchase Common Stock, or securities of any type whatsoever that
are, or may become, convertible into or exchangeable into or exercisable for
Common Stock in each case, where the Investor is not given the right to
participate in such redemption, repurchase or recapitalization to the extent of
the Investor’s pro rata portion), that would reasonably be expected to pose a
substantial risk that (i) the Investor’s equity of the Company (together with
equity of the Company owned by the Investor’s Affiliates (as such term is used
under the HOLA)) would exceed 24.99% of the Company’s total equity or (ii) the
Investor’s ownership of any class of voting securities of the Company (together
with the ownership by Investor’s Affiliates (as such term is used under the
HOLA) of voting securities of the Company) would exceed 9.9% of such class, in
each case without the prior written consent of Investor.
 
(c)           The Investor shall not take, permit or allow any action that would
cause any Company Subsidiary to become a “commonly controlled insured depository
institution” (as that term is defined for purposes of 12 U.S.C. §1815(e), as may
be amended or supplemented from time to time, and any successor thereto) with
respect to any institution that is not a direct or indirect Company Subsidiary.
 
(d)           In the event that either party hereto, as applicable, breaches its
obligations under this Section 4.7 or believes that it is reasonably likely to
breach such obligations, it shall immediately notify the other party and shall
cooperate in good faith with such other party to modify an ownership or other
arrangements or take any other action, in each case, as is necessary to cure or
avoid such breach.
 
4.8           ERISA Matters.  Investor and, at the Investor’s request, each
Affiliate thereof that directly or indirectly has an interest in the Investor,
the Company or the Bank, in each case, that is intended to qualify as a “venture
capital operating company” as defined in the regulations (the “Plan Asset
Regulations”) issued by the Department of Labor at Section 2510.3 101 of Part
2510 of Chapter XXV, Title 29 of the Code of Federal Regulations, as the same
may be amended from time to time (a “VCOC” and each such person a “VCOC
Investor”), will have customary VCOC rights, including the right to receive
regular financial reports (including, but not limited to, audited annual and
quarterly financial reports), information regarding significant corporate
actions, the right to inspect the books and records of the Company, and the
right to consult with management of the Company on matters relating to the
business and affairs of the Company; provided, however, that this provision
shall not entitle any VCOC Investor to (a) designate any members of the Board of
Directors, except as provided above under Section 4.1 or (b) consult with
management of the Company on matters relating to the business and affairs of the
Company more than once per quarter.  The Company agrees to consider, in good
faith, the recommendations of the VCOC Investor or its designated representative
in connection with the matters on which it is consulted as described above,
recognizing that the ultimate discretion with respect to all such matters shall
be retained by the Company and each of the Company Subsidiaries, as the case may
be.
 
4.9           Most Favored Nation.  Other than that investors in the Other
Private Placements that acquire less than a five percent (5%) equity interest in
the Company will not be subject to a contractual lock-up restriction, if the
Company, in connection with the Other Private Placements or any other equity
capital raising transaction occurring on or prior to the earlier of (a) the
Closing Date and (b) the date this Agreement is terminated in accordance with
its terms,
 

 
57

--------------------------------------------------------------------------------

 

enters into an agreement that contains terms more favorable, in form or
substance, to any investor than the terms provided to the Investor under this
Agreement, then the Company will modify or revise the terms of this Agreement in
order for the transaction contemplated hereby to reflect any such more favorable
terms.
 
ARTICLE V
 
TERMINATION
 
5.1           Termination.  This Agreement may be terminated prior to the
Closing:
 
(a)           by mutual written consent of the Investor and the Company;
 
(b)           by the Company or the Investor, upon written notice to the other
party, in the event that the Closing does not occur on or before the one hundred
eightieth (180th) day following the date of this Agreement (the “Transaction
Deadline”); provided, however, that the right to terminate this Agreement
pursuant to this Section 5.1(b) shall not be available to any party whose
failure to fulfill any obligation under this Agreement shall have been the cause
of, or shall have resulted in, the failure of the Closing to occur on or prior
to such date;
 
(c)           by the Company or the Investor, upon written notice to the other
party, in the event that any Governmental Entity or the Bankruptcy Court shall
have issued any order, decree or injunction or taken any other action
restraining, enjoining or prohibiting any of the transactions contemplated by
this Agreement, and such order, decree, injunction or other action shall have
become final and nonappealable;
 
(d)           by the Company or the Investor, upon written notice to the other
party, if the Company or the Investor or any of their respective Affiliates
receives written notice from or is otherwise advised by a Governmental Entity
that it will not grant (or intends to rescind or revoke if previously approved)
any Required Approval;
 
(e)           by the Investor, if the Investor or any of its Affiliates receives
written notice from or is otherwise advised by a Governmental Entity that it
will not grant any Required Approval with respect to the Investor on the terms
contemplated by this Agreement without imposing any Burdensome Condition;
 
(f)           by the Company, if the Company is not in material breach of any of
the terms of this Agreement, and there has been a breach of any representation,
warranty, covenant or agreement made by the Investor in this Agreement, or any
such representation and warranty shall have become untrue after the date of this
Agreement, such that Section 1.2(c)(3)(i) or (ii) would not be satisfied and
such breach or condition is not curable or, if curable, is not cured within
thirty (30) days after written notice thereof is given by the Company to the
Investor; or
 
(g)           by the Investor, if the Investor is not in material breach of any
of the terms of this Agreement, and there has been a breach of any
representation, warranty, covenant or agreement made by the Company in this
Agreement, or any such representation and warranty shall have become untrue
after the date of this Agreement, such that Section 1.2(c)(2)(i) or (ii)
 

 
58

--------------------------------------------------------------------------------

 

would not be satisfied and such breach or condition is not curable or, if
curable, is not cured within thirty (30) days after written notice thereof is
given by the Investor to the Company.
 
5.2           Effects of Termination.  In the event of any termination of this
Agreement as provided in Section 5.1, this Agreement (other than Section 3.2(b),
this Section 5.2 and ARTICLE VI (other than Sections 6.1 and 6.2) and all
applicable defined terms, which shall remain in full force and effect) shall
forthwith become wholly void and of no further force and effect; provided that
nothing herein shall relieve any party from liability for willful breach of this
Agreement.
 
5.3           Automatic Termination.  This Agreement shall terminate
automatically without further action by the Company or the Investor if during
the pendency of the Bankruptcy Case an order shall be entered by the Bankruptcy
Court (a) appointing a trustee under Chapter 7 or Chapter 11 of the Bankruptcy
Code in the Bankruptcy Case, (b) appointing an examiner with enlarged powers
(beyond those set forth in Section 1106(a)(3) and (4) of the Bankruptcy Code)
relating to the operation of the business under Section 1106(b) of the
Bankruptcy Code in the Bankruptcy Case, or (c) dismissing (under Section 1112 of
the Bankruptcy Code or otherwise) or converting the Bankruptcy Case to a Chapter
7 case.
 
5.4           Notice of Other Terminations.  The Company shall promptly notify
the Investor if any of the Other Private Placements are terminated.
 
ARTICLE VI
 
MISCELLANEOUS
 
6.1           Survival.   Each of the Company’s representations and warranties
set forth in this Agreement shall survive the Closing under this Agreement but
only for a period of eighteen (18) months following the Closing Date (or until
final resolution of any claim or action arising from the breach of any such
representation and warranty, if notice of such breach was provided prior to the
end of such period) and thereafter shall expire and have no further force and
effect; provided that the representations and warranties in Sections 2.2(a),
2.2(b), 2.2(c), 2.2(d), 2.2(f), 2.2(q), 2.2(v) and 2.2(y) shall survive
indefinitely and the representations and warranties in Sections 2.2(i), 2.2(p)
and 2.2(u) shall survive until ninety (90) days after the expiration of the
applicable statutory periods of limitations.  None of the Investor’s
representations and warranties set forth in this Agreement shall survive the
Closing.  Except as otherwise provided herein, all covenants and agreements
contained herein shall survive for the duration of any statutes of limitations
applicable thereto or until, by their respective terms, they are no longer
operative.
 
6.2           Expenses.  Each of the parties will bear and pay all costs and
expenses incurred by it or on its behalf in connection with the transactions
contemplated pursuant to this Agreement; provided, that, at the Closing or
promptly thereafter, the Company shall reimburse the Investor, without
duplication, for all reasonable and documented out-of-pocket costs and expenses
actually incurred by the Investor or its Affiliates in connection with the
Transactions on or prior to the Closing Date, including costs in connection with
due diligence, the negotiation and preparation of this Agreement and undertaking
of the Transactions (including all stamp and other Taxes payable with respect to
the issuance of the Purchased Shares, filing fees, and the
 

 
59

--------------------------------------------------------------------------------

 

reasonable fees and expenses of attorneys and consultants incurred by or on
behalf of the Investor or its Affiliates in connection with the Transactions)
(the “Expense Reimbursement”); provided, further, that in no event shall the
Expense Reimbursement exceed $200,000.
 
6.3           Amendment.  No amendment of this Agreement will be effective with
respect to any party unless made in writing and signed by a duly authorized
representative of such party.
 
6.4           Waivers.  No failure or delay by any party in exercising any
right, power or privilege hereunder shall operate as a waiver thereof nor shall
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege.  The conditions
to each party’s obligation to consummate the Closing are for the sole benefit of
such party and may be waived by such party in whole or in part to the extent
permitted by applicable law.  No waiver of any party to this Agreement will be
effective unless it is in a writing signed by a duly authorized officer of the
waiving party that makes express reference to the provision or provisions
subject to such waiver.
 
6.5           Counterparts and Facsimile.  For the convenience of the parties
hereto, this Agreement may be executed in any number of separate counterparts,
each such counterpart being deemed to be an original instrument, and all such
counterparts will together constitute the same agreement.  Executed signature
pages to this Agreement may be delivered by facsimile transmission or by e-mail
delivery of a .PDF data file and such signatures will be deemed as sufficient as
if actual signature pages had been delivered.
 
6.6           Governing Law.  This Agreement will be governed by and construed
in accordance with the laws of the State of New York applicable to contracts
made and to be performed entirely within such State.  The parties hereto
irrevocably and unconditionally agree that any suit or proceeding arising out of
or relating to this Agreement and the transactions contemplated hereby will be
tried exclusively in the U.S. District Court for the Southern District of New
York or, if that court does not have subject matter jurisdiction, in any state
court located in The City and County of New York and the parties agree to submit
to the jurisdiction of, and to venue in, such courts; provided that, during the
pendency of the Bankruptcy Case, any suit or proceeding arising out of or
relating to this Agreement and the transactions contemplated hereby will be
tried exclusively in the Bankruptcy Court.
 
6.7           Waiver of Jury Trial.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.
 
6.8           Notices.  Any notice, request, instruction or other document to be
given hereunder by any party to the other will be in writing and will be deemed
to have been duly given (a) on the date of delivery if delivered personally or
by telecopy, facsimile or e-mail, upon confirmation of receipt, (b) on the first
(1st) business day following the date of dispatch if delivered by a recognized
next-day courier service, or (c) on the third (3rd) business day following the
date of mailing if delivered by registered or certified mail, return receipt
requested,
 

 
60

--------------------------------------------------------------------------------

 

postage prepaid.  All notices hereunder shall be delivered as set forth below,
or pursuant to such other instructions as may be designated in writing by the
party to receive such notice.
 
(1)           If to the Investor, to the addresses and individuals as identified
on the Investor’s signature page hereto.
(2)           If to the Company:
 
Anchor BanCorp Wisconsin Inc.
25 West Main Street
Madison, Wisconsin 53703
Attn:  Mark D. Timmerman
Phone:  (608) 252-8784
Facsimile:  (608) 252-8783
Email:           mtimmerman@anchorbank.com
 
with copies to (which copies alone shall not constitute notice):
 
Skadden, Arps, Slate, Meagher & Flom LLP
Four Times Square
New York, NY 10036
Attn:           William S. Rubenstein
Sven G. Mickisch
Phone:  (212) 735-3000
Facsimile:  (212) 735-2000
Email:         William.Rubenstein@skadden.com
Sven.Mickisch@skadden.com
And
 
Skadden, Arps, Slate, Meagher & Flom LLP
300 South Grand Avenue
Suite 3400
Los Angeles, California 90071
Attn:           Van C. Durrer II
Phone:  (213) 687-5000
Facsimile:  (213) 687-5600
Email:          Van.Durrer@skadden.com
 
6.9           Entire Agreement, Etc.  This Agreement (including the Exhibits,
Schedules, and Disclosure Schedules hereto) constitutes the entire agreement,
and supersedes all other prior agreements, understandings, representations and
warranties, both written and oral, between the parties, with respect to the
subject matter hereof; the terms and conditions of this Agreement shall inure to
the benefit of and be binding upon the parties hereto and their respective
successors and their permitted assigns.  For the avoidance of doubt, the Company
agrees that the Investor may assign its rights under this Agreement to any
Affiliate and any such
 

 
61

--------------------------------------------------------------------------------

 

transferee shall be included in the term “Investor”; provided that no such
assignment by the Investor shall relieve the Investor of any of its liabilities
or obligations hereunder.
 
6.10           Other Definitions.  Wherever required by the context of this
Agreement, the singular shall include the plural and vice versa, and the
masculine gender shall include the feminine and neuter genders and vice versa,
and references to any agreement, document or instrument shall be deemed to refer
to such agreement, document or instrument as amended, supplemented or modified
from time to time.  All article, section, paragraph or clause references not
attributed to a particular document shall be references to such parts of this
Agreement, and all exhibit, annex and schedule references not attributed to a
particular document shall be references to such exhibits, annexes and schedules
to this Agreement.  When used herein:
 
(a)           the term “Affiliate” means, with respect to any person, any person
directly or indirectly controlling, controlled by or under common control with,
such other person.  For purposes of this definition, “control” (including, with
correlative meanings, the terms “controlled by” and “under common control with”)
when used with respect to any person, means the possession, directly or
indirectly, of the power to cause the direction of management and/or policies of
such person, whether through the ownership of voting securities by contract or
otherwise;
 
(b)           the word “or” is not exclusive;
 
(c)           the words “including,” “includes,” “included” and “include” are
deemed to be followed by the words “without limitation”;
 
(d)           the terms “herein,” “hereof” and “hereunder” and other words of
similar import refer to this Agreement as a whole and not to any particular
section, paragraph or subdivision;
 
(e)           the words “it” or “its” are deemed to mean “him” or “her” and
“his” or “her”, as applicable, when referring to an individual;
 
(f)           “business day” means any day except Saturday, Sunday and any day
which shall be a legal holiday or a day on which banking institutions in the
State of New York or the State of Wisconsin generally are authorized or required
by law or other governmental actions to close;
 
(g)           “person” has the meaning given to it in Section 3(a)(9) of the
Exchange Act and as used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act;
 
(h)           “Beneficially Own”, “Beneficial Owner” and “Beneficial Ownership”
are defined in Rules 13d-3 and 13d-5 of the Exchange Act;
 
(i)           “knowledge of the Company” or “Company’s knowledge” means the
actual knowledge after due inquiry of any of the executive officers of the
Company; and
 

 
62

--------------------------------------------------------------------------------

 

(j)           the term “Governmental Approval” means any notice to,
registration, declaration or filing with, exemption or review by, or
authorization, order, consent or approval of, any Governmental Entity, or the
expiration or termination of any statutory waiting periods.
 
6.11           Captions.  The article, section, paragraph and clause captions
herein are for convenience of reference only, do not constitute part of this
Agreement and will not be deemed to limit or otherwise affect any of the
provisions hereof.
 
6.12           Severability.  If any provision of this Agreement or the
application thereof to any person (including the officers and directors of the
Investor and the Company) or circumstance is determined by a court of competent
jurisdiction to be invalid, void or unenforceable, the remaining provisions
hereof, or the application of such provision to persons or circumstances other
than those as to which it has been held invalid or unenforceable, will remain in
full force and effect and shall in no way be affected, impaired or invalidated
thereby, so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party.  Upon such determination, the parties shall negotiate in good faith in an
effort to agree upon a suitable and equitable substitute provision to effect the
original intent of the parties.  Nothing contained in this Agreement shall be
construed to require the Company or the Board of Directors or any other person
or entity to take any action or fail to take any action that is contrary to law,
whether statutory, common law or otherwise.
 
6.13           No Third-Party Beneficiaries.  Nothing contained in this
Agreement, expressed or implied, is intended to confer or shall confer upon any
person, other than the express parties hereto, any benefit, right or remedies,
except that the provisions of Sections 4.1(g), 4.3 and 4.5 shall inure to the
benefit of the persons referred to in those Sections, including any Indemnified
Parties or Holders.  The representations and warranties set forth in ARTICLE II
and the covenants set forth in ARTICLE III and ARTICLE IV have been made solely
for the benefit of the parties to this Agreement and (a) may be intended not as
statements of fact, but rather as a way of allocating the risk to one of the
parties if those statements prove to be inaccurate; (b) have been qualified by
reference to the Disclosure Schedule, which contains certain disclosures that
are not reflected in the text of this Agreement; and (c) may apply standards of
materiality in a way that is different from what may be viewed as material by
shareholders of, or other investors in, the Company.
 
6.14           Time of Essence.  Time is of the essence in the performance of
each and every term of this Agreement.
 
6.15           Public Announcements.  Subject to each party’s disclosure
obligations imposed by law or regulation (including in connection with the
Bankruptcy Case), each of the parties hereto will cooperate with each other in
the development and distribution of all news releases and other public
information disclosures with respect to this Agreement and any of the
transactions contemplated by this Agreement or the Other Private Placements, and
no party hereto will make any such news release or public disclosure without
first consulting with the other party hereto and receiving its consent (which
shall not be unreasonably withheld, conditioned, or delayed), and each party
shall coordinate with the other with respect to any such news release or public
disclosure.  On or before 5:30 p.m., New York City time, on the fourth
 

 
63

--------------------------------------------------------------------------------

 

(4th) business day immediately following the execution and delivery of this
Agreement, the Company will file a Current Report on Form 8-K with the SEC
describing the material terms of the Transactions (and including as exhibits to
such Current Report on Form 8-K the material agreements relating to the
Transactions that have been executed and delivered at such time).  If this
Agreement is terminated prior to the Closing, the Company shall issue a press
release disclosing such termination by the end of the first (1st) business day
following the date of such termination.  Notwithstanding the foregoing, the
Company shall not publicly disclose the name of the Investor or any Affiliate or
investment advisor of the Investor, or include the name of the Investor or any
Affiliate or investment advisor of the Investor in any press release or in any
filing with the SEC or any regulatory agency or trading market, without the
prior written consent of the Investor, except (i) as required by the federal
securities laws in connection with any registration statement contemplated by
Section 4.5 and (ii) to the extent such disclosure is required by applicable
law, at the request of the staff of the SEC or any regulatory agency or under
trading market regulations, in which case the Company shall provide the Investor
with prior written notice of such disclosure permitted under this clause (ii).
 
6.16           Specific Performance.  The parties agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms.  It is accordingly agreed
that the parties shall be entitled to specific performance of the terms hereof
without the necessity of providing any bond or other security, this being in
addition to any other remedies to which they are entitled at law or equity.
 
6.17           No Recourse.  Subject to Sections 4.2(a) and 6.9, the Company
agrees and acknowledges that no Investor Related Party has any obligations
hereunder and that no person shall have any remedy, recourse or right of
recovery against, or contribution from, any Investor Related Party, whether
through the Investor or otherwise, in connection with the transaction
contemplated by this Agreement.  The term “Investor Related Party” means (a) any
Affiliate of the Investor, (b) any former, current or future general or limited
partners, members, managers, stockholders, holders of any equity, partnership or
limited liability company interest, officers, directors, employees, agents,
controlling persons, or assignees of the Investor or any of its Affiliates, or
(c) any former, current or future general or limited partners, members,
managers, stockholders, holders of any equity, partnership or limited liability
company interest, officers, directors, employees, agents, controlling persons,
assignees, or Affiliates of any of the foregoing.
 
*  *  *
 

 
64

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized officers of the parties hereto as of the date first herein above
written.
 



 
ANCHOR BANCORP WISCONSIN INC.
         
By:
        
 
Name:  
Mark D. Timmerman
      Title:    
Executive Vice President, Secretary and General Counsel













 
























[Signature Page to Stock Purchase Agreement]

 
 

--------------------------------------------------------------------------------

 


 

 
[INVESTOR]
     
By:
     
 
 
Name:
     
Title:
                       

 

 
Number of Purchased Shares:
   
 
 
Per Share Purchase Price:
   $
0.10
 
Total Purchase Price:
   $
 

     
Information for Notices:
   

 
 
     
Attn:
     
Phone:
     
Facsimile:
     
Email:
   

     
with a copy to (which copy alone shall not constitute notice):
   

 
 
     
Attn:
     
Phone:
     
Facsimile:
     
Email:
   



 

















[Signature Page to Stock Purchase Agreement]

